Important information for shareholders of PUTNAM LIMITED DURATION GOVERNMENT INCOME FUND The document you hold in your hands contains a combined prospectus/proxy statement and proxy card. A proxy card is, in essence, a ballot. When you vote your proxy, it tells us how to vote on your behalf on important issues relating to your fund. If you complete and sign the proxy, well vote it exactly as you tell us. If you simply sign the proxy, well vote it in accordance with the Trustees recommendation on page 3. We urge you to carefully review the prospectus/proxy statement and to provide your voting instructions by using any of the methods shown on your proxy card. When shareholders dont return their proxies in sufficient numbers, we have to make follow-up solicitations, which can cost your fund money. We want to know how you would like to vote, and we welcome your comments. Please take a few minutes with these materials and return your proxy to us. PUTNAM INVESTMENTS (scale logo) Table of Contents A Message from the Chairman 3 Notice of a Meeting of Shareholders 5 Prospectus/Proxy Statement 7 Appendix A - Agreement and Plan of Reorganization A-1 PROXY CARD ENCLOSED If you have any questions, please contact us at 1-888-684-2446, the toll-free number we have set up for you, or call your financial representative. - 2 - A Message from the Chairman [photo of John A. Hill] Dear Shareholder: I am writing to ask for your vote on an important matter that affects your investment in Putnam Limited Duration Government Income Fund (Limited Duration Government Income Fund). While you are, of course, welcome to join us at Limited Duration Government Income Funds meeting, most shareholders cast their vote by filling out and signing the enclosed proxy card, by calling or by voting via the Internet. We are asking for your vote on the following matter: 1. Approving the proposed merger of Limited Duration Government Income Fund into Putnam U.S. Government Income Trust (U.S. Government Income Trust). In this merger, your shares of Limited Duration Government Income Fund would, in effect, be exchanged on a tax-free basis for shares of U.S. Government Income Trust with an equal total net asset value. Limited Duration Government Income Fund and U.S. Government Income Trust both seek as high a level of current income as Putnam Investment Management, LLC (Putnam Management), the funds investment manager, believes is consistent with preservation of capital. Both funds invest mainly in bonds that · are securitized debt instruments and other obligations of the U.S. government, its agencies and instrumentalities and · are backed by the full faith and credit of the United States, such as U.S. Treasury bonds and Ginnie Mae mortgage-backed bonds, or by only the credit of a federal agency or government sponsored entity, such as Fannie Mae and Freddie Mac mortgage-backed bonds. Putnam Management has recommended the proposed merger because it believes that the proposed merger offers shareholders of Limited Duration Government Income Fund both the opportunity to invest in a larger fund with generally similar investment policies and a greater potential to achieve further economies of scale and a lower expense ratio, though there can be no assurance that these benefits will result. In addition, Putnam Management believes that shareholders of U.S. Government Income Trust would obtain the benefits of increased scale without the expense of portfolio transactions. Putnam Management noted as well that the proposed merger would allow the investment team, which currently manages both funds, to concentrate its efforts and resources more efficiently. The Trustees of your fund have carefully reviewed the terms of the proposed merger and unanimously recommend that shareholders of Limited Duration Government Income Fund approve the proposed merger. The Trustees recommend the proposed merger because they believe that the potential benefits of the merger significantly outweigh the potential disadvantages. The potential benefits, and potential disadvantages, of the proposed merger are discussed in the prospectus/proxy statement, which we urge you to review carefully. - 3 - Im sure that you, like most people, lead a busy life and are tempted to put this proxy aside for another day. Please dont. When shareholders do not return their proxies, their fund may have to incur the expense of follow-up solicitations. All shareholders benefit from the speedy return of proxies. Your vote is important to us. We appreciate the time and consideration I am sure you will give this important matter. If you have questions about this proposal, please call 1-888-684-2446 or contact your financial representative. Sincerely yours, John A. Hill, Chairman - 4 - PUTNAM LIMITED DURATION GOVERNMENT INCOME FUND Notice of a Meeting of Shareholders > This is the formal notice for your funds shareholder meeting. It tells you what proposals will be voted on and the time and place of the meeting, in the event that you attend in person. To the Shareholders of Putnam Limited Duration Government Income Fund: A Meeting of Shareholders of Putnam Limited Duration Government Income Fund (Limited Duration Government Income Fund) will be held on November 1, 2007, at 11:00 a.m. Eastern time, on the 12th Floor of One Post Office Square, Boston, Massachusetts, to consider the following: 1. Approving an Agreement and Plan of Reorganization providing for the transfer of all of the assets of Limited Duration Government Income Fund to Putnam U.S. Government Income Trust (U.S. Government Income Trust) in exchange for the issuance and delivery of shares of beneficial interest of U.S. Government Income Trust and the assumption by U.S. Government Income Trust of all the liabilities of Limited Duration Government Income Fund, and the distribution of such shares to the shareholders of Limited Duration Government Income Fund in complete liquidation of Limited Duration Government Income Fund; and 2. To transact such other business as may properly come before the Meeting or any adjournment or adjournments thereof. By Judith Cohen, Clerk, and by the Trustees John A. Hill, Chairman Jameson A. Baxter, Vice Chairman Charles E. Haldeman, Jr., President Charles B. Curtis Robert J. Darretta Myra R. Drucker Paul L. Joskow Elizabeth T. Kennan Kenneth R. Leibler Robert E. Patterson George Putnam, III W. Thomas Stephens Richard B. Worley * * THE TRUSTEES URGE YOU TO MARK, SIGN, DATE AND MAIL THE ENCLOSED PROXY IN THE POSTAGE-PAID ENVELOPE PROVIDED OR RECORD YOUR VOTING INSTRUCTIONS BY AUTOMATED TELEPHONE OR VIA THE INTERNET SO THAT YOU WILL BE REPRESENTED AT THE MEETING. - 5 - August 27, 2007 - 6 - Prospectus/Proxy Statement August 1, 2007 Acquisition of the assets of Putnam Limited Duration Government Income Fund One Post Office Square Boston, Massachusetts 02109 1-617-292-1000 by and in exchange for shares of Putnam U.S. Government Income Trust One Post Office Square Boston, Massachusetts 02109 1-617-292-1000 Table of Contents (I) Questions and Answers Regarding Approval of the Merger 9 (II) Risk Factors 22 (III) Information about the Proposed Merger 23 (IV) Information about Voting and the Shareholder Meeting 35 Appendix A  Agreement and Plan of Reorganization A-1 This Prospectus/Proxy Statement relates to the proposed merger of Putnam Limited Duration Government Income Fund (Limited Duration Government Income Fund) into Putnam U.S. Government Income Trust (U.S. Government Income Trust). As a result of the proposed merger, each shareholder of Limited Duration Government Income Fund would receive shares of the corresponding class of U.S. Government Income Trust equal in value at the date of the exchange to the value of the shareholders Limited Duration Government Income Fund shares, as applicable. The Notice of a Meeting of Shareholders, this Prospectus/Proxy Statement and the enclosed form of proxy are being mailed on or about August 27, 2007. The Prospectus/Proxy Statement explains concisely what you should know before voting on the proposed merger or investing in U.S. Government Income Trust, a diversified, open-end management investment company. Please read this Prospectus/Proxy Statement and keep it for future reference. The following documents have been filed with the Securities and Exchange Commission (the SEC) and are incorporated by reference into this Prospectus/Proxy Statement: (i) the prospectus of U.S. Government Income Trust, dated January 30, 2007, as may be supplemented (the U.S. Government Income Trust Prospectus); (ii) the prospectus of Limited Duration Government Income Fund, dated March 30, 2007, as may be supplemented (the Limited Duration Government Income Fund Prospectus); - 7 - (iii) the statement of additional information (SAI) relating to the proposed merger, dated August 1, 2007; (iv) the performance summary, Report of Independent Registered Public Accounting Firm and financial statements included in Limited Duration Government Income Funds Annual Report to Shareholders for the fiscal year ended November 30, 2006; and (v) the financial statements included in the Limited Duration Government Income Funds Semi-Annual Report to Shareholders for the period ended May 31, 2007. This Prospectus/Proxy Statement is being mailed with a copy of the U.S. Government Income Trust Prospectus. Shareholders may obtain free copies of any of the above, request other information about the funds, or make shareholder inquiries by contacting their financial representative, by visiting the Putnam Investments website at www.putnam.com, or by calling Putnam toll-free at 1-800-225-1581. The securities offered by this Prospectus/Proxy Statement have not been approved or disapproved by the SEC, nor has the SEC passed upon the accuracy or adequacy of this Prospectus/Proxy Statement. Any representation to the contrary is a criminal offense. Shares of U.S. Government Income Trust are not deposits or obligations of, or guaranteed or endorsed by, any financial institution, are not insured by the Federal Deposit Insurance Corporation, the Federal Reserve Board or any other agency, and involve risk, including the possible loss of principal amount invested. This document will give you the information you need to vote on the proposal. Much of the information is required under SEC rules; some of it is technical. If there is anything you dont understand, please contact us at our toll-free number, 1-888-684-2446, or call your financial representative. Like Limited Duration Government Income Fund, U.S. Government Income Trust is in the family of funds managed by Putnam Investment Management, LLC (Putnam Management). U.S. Government Income Trust and Limited Duration Government Income Fund are collectively referred to herein as the funds, and each is referred to individually as a fund. Limited Duration Government Income Fund and U.S. Government Income Trust are subject to the informational requirements of the Securities Exchange Act of 1934 and Investment Company Act of 1940 and, as a result, file reports and other information with the SEC. You may review and copy information about the funds, including the SAI, at the SECs Public Reference Room at treet, N.E., Room 1580, Washington, DC 20549. You may call the SEC at 1-202-551-8090 for information about the operation of the Public Reference Room. You may obtain copies of this information, with payment of a duplication fee, by electronic request at the following e-mail address: publicinfo@sec.gov, or by writing the SECs Public Reference Section, Washington, D.C. 20549-0102. You may also access reports and other information about the funds on the EDGAR database on the SECs website at http://www.sec.gov . You may need to refer to the funds file number. - 8 - I. Questions and Answers Regarding Approval of the Merger The responses to the questions that follow provide an overview of key points typically of concern to shareholders considering a proposed merger between open-end mutual funds. These responses are qualified in their entirety by the remainder of the Prospectus/Proxy Statement, which contains additional information and further details about the proposed merger. 1. What is being proposed? The Trustees of the funds are recommending that shareholders of Limited Duration Government Income Fund approve the proposed merger of Limited Duration Government Income Fund into U.S. Government Income Trust and the related transactions contemplated by the Agreement and Plan of Reorganization between the funds dated as of June 4, 2007. If approved by shareholders, all of the assets of Limited Duration Government Income Fund will be transferred to U.S. Government Income Trust. In exchange, U.S. Government Income Trust will issue and deliver shares of U.S. Government Income Trust (the Merger Shares) to Limited Duration Government Income Fund with a value equal to the value of Limited Duration Government Income Funds assets net of liabilities and will also assume all of the liabilities of Limited Duration Government Income Fund. Immediately following the transfer, the Merger Shares of each class received by Limited Duration Government Income Fund will be distributed to its shareholders of such class, pro rata. 2. What will happen to my shares of Limited Duration Government Income Fund as a result of the proposed merger? Your shares of Limited Duration Government Income Fund will, in effect, be exchanged on a tax-free basis for shares of U.S. Government Income Trust with an equal aggregate net asset value on the date of the merger. 3. Why is the merger being proposed at this time ? Putnam Management has recommended the proposed merger because it believes that the proposed merger offers shareholders of Limited Duration Government Income Fund both the opportunity to invest in a larger fund with generally similar investment policies and a greater potential to achieve further economies of scale and a lower expense ratio, though there can be no assurance that these benefits will result. In addition, Putnam Management believes that shareholders of U.S. Government Income Trust would obtain the benefits of increased scale without the expense of portfolio transactions. Putnam Management noted as well that the proposed merger would allow the investment team, which currently manages both funds, to concentrate its efforts and resources more efficiently. For these reasons, Putnam Management recommended that Limited Duration Government Income Fund, which had assets of approximately $440 million as of December 31, 2006, be combined with U.S. Government Income Trust, which had assets of approximately $1.2 billion as of December 31, 2006. - 9 - The Trustees of the Putnam funds, who serve as Trustees of each of the funds involved in the proposed merger, have carefully considered Putnam Managements recommendations. Following a review of the anticipated benefits and costs of the proposed merger to the shareholders of each fund, the Trustees, including all of the Trustees who are not interested persons (as defined in the Investment Company Act of 1940, as amended (the 1940 Act)) of each fund or Putnam Management (these Trustees are referred to as Independent Trustees throughout this Prospectus/Proxy Statement), unanimously determined that the proposed merger is in the best interest of the shareholders of each fund and recommend that shareholders vote FOR approval of the proposed merger. 4. How do the investment goals, strategies and policies of the two funds compare? The funds investment goals and strategies, which are generally similar, are stated in the following table: Limited Duration Government U.S. Government Income Trust Income Fund Investment Goal The fund seeks as high a level of The fund seeks as high a level of current income as Putnam Management current income as Putnam Management believes is consistent with preservation believes is consistent with preservation of capital. of capital. Investment Strategies To invest mainly in bonds that To invest mainly in bonds that · are securitized debt instruments · are securitized debt instruments and other obligations of the U.S. and other obligations of the U.S. government, its agencies and government, its agencies and instrumentalities; instrumentalities; · are backed by the full faith and · are backed by the full faith and credit of the United States, such as credit of the United States, such as U.S. Treasury bonds and Ginnie U.S. Treasury bonds and Ginnie Mae mortgage-backed bonds, or Mae mortgage-backed bonds, or by only the credit of a federal by only the credit of a federal agency or government sponsored agency or government sponsored entity, such as Fannie Mae and entity, such as Fannie Mae and Freddie Mac mortgage-backed Freddie Mac mortgage-backed bonds; and bonds; and · have short- to intermediate-term · have short- to long-term maturities (one to ten years). The maturities. fund will normally have an average duration of one to three years. As noted above, U.S. Government Income Trust is permitted as a matter of investment strategy to invest in securities with short- to long-term maturities; the fund had an average effective maturity of 5.93 years as of December 31, 2006. By contrast, Limited Duration Government Income Fund may invest in securities with short- to intermediate-term maturities; the fund had an average effective maturity of 3.88 years as of December 31, 2006. - 10 - With respect to the funds investment policies, under normal circumstances, Putnam Management invests at least 80% of each funds net assets in U.S. government securities. For each fund, this investment policy cannot be changed without providing the funds shareholders at least 60 days prior notice that meets certain requirements under the 1940 Act. In addition, Putnam Management may invest up to 20% of each funds net assets in mortgage-backed and other asset-backed securities of private (non-governmental) issuers and securities issued by money market funds, in each case rated AAA or its equivalent at the time of purchase by a nationally recognized securities ratings agency or, if unrated, that Putnam Management determines to be of comparable quality. Fundamental investment policies . The funds share substantially similar fundamental investment policies, except as described below. U.S. Government Income Trust may borrow up to 33 1/3% of the value of its total assets, while Limited Duration Government Income Fund may borrow only up to 10% of the value of its total assets. In addition, Limited Duration Government Income Funds borrowings may only be from banks as a temporary measure to facilitate the meeting of redemption requests (not for leverage) which might otherwise require the untimely disposition of portfolio investments or for extraordinary or emergency purposes, and such borrowings will be repaid before any additional investments are purchased. With respect to 75% of each funds total assets, each fund may not invest in the securities of any issuer if more than 5% of the total assets of the fund would be invested in the securities of such issuer. While this limitation does not apply for each fund to obligations issued or guaranteed as to interest or principal by the U.S. government or its agencies or instrumentalities, this limitation also does not apply to U.S. Government Income Trust with respect to securities issued by other investment companies. While both funds may make loans by purchase of debt obligations in which the fund may invest consistent with its investment policies, by entering into repurchase agreements or by lending its portfolio securities, U.S. Government Income Trusts policy specifically permits making loans by purchase of debt obligations issued by other Putnam funds, as long as the fund may invest in such obligations consistent with its investment policies. While both funds may purchase securities which are secured by or represent interests in real estate, Limited Duration Government Income Fund may also purchase securities of issuers who deal in real estate. It may also acquire or dispose of real estate or interests in real estate acquired through the exercise of its rights as a holder of debt obligations secured by real estate or interests therein. Neither fund may purchase or sell commodities or commodities contracts, except that they may purchase and sell financial futures contracts and options. In addition, U.S. Government Income Trust may enter into foreign exchange contracts and other financial transactions not involving physical commodities. - 11 - Non-fundamental investment policies . The funds share substantially identical non-fundamental investment policies, except with respect to restrictions assumed by U.S. Government Income Trust in connection with the offering of its shares in Japan. U.S. Government Income Trust has undertaken to the Japanese Securities Dealers Association that it will not: (1) invest more than 15% of its net assets in securities that are not traded on an official exchange or other regulated market, including, without limitation, the National Association of Securities Dealers Automated Quotation System (this restriction is not applicable to bonds determined by Putnam Management to be liquid and for which a market price (including a dealer quotation) is generally obtainable or determinable); (2) borrow money in excess of 10% of the value of its total assets; (3) make short sales of securities in excess of the funds net asset value; and (4) together with other mutual funds managed by Putnam Management, acquire more than 50% of the outstanding voting securities of any issuer. The undertaking will remain in effect as long as shares of the fund are qualified for offer or sale in Japan and such undertaking is required by the Japanese Securities Dealers Association as a condition of such qualification. Also in connection with U.S. Government Income Trusts offering of its shares in Japan, the fund will not invest in equity securities or warrants, except that the fund may invest in or hold preferred securities if and to the extent that such securities are characterized as debt for purposes of determining the funds status as a bond investment trust under the Income Tax Law of Japan. Notwithstanding the foregoing restriction, the fund may invest in asset-backed, hybrid and structured bonds and notes if consistent with the funds policy of investing mainly in U.S. government securities. 5. How do the management fees and other expenses of the funds compare, and what are they estimated to be following the proposed merger? The following tables summarize the fees and expenses you may pay when investing in the funds, annual operating expenses for each fund, and the pro forma expenses of U.S. Government Income Trust, assuming consummation of the proposed merger and based on pro forma combined assets as of December 31, 2006. Expenses for Limited Duration Government Income Fund are based on amounts incurred during the funds most recent fiscal year, which ended on November 30, 2006. Expenses for U.S. Government Income Trust are based on amounts incurred during the funds most recent fiscal year, which ended on September 30, 2006. Please see Information about the Proposed MergerTrustees Considerations Relating to the Proposed Merger for more information on the expenses of the funds. - 12 - Shareholder Fees (fees paid directly from your investment) (a) Class A Class B Class C Class M Class R Class Y Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of the offering price) Limited Duration Government Income Fund 3.25% NONE NONE 2.00% NONE NONE U.S. Government Income Trust 3.75% (b) NONE NONE 3.25% (b) NONE NONE U.S. Government Income Trust (pro forma combined) 3.75% (b) NONE NONE 3.25% (b) NONE NONE Maximum Deferred Sales Charge (Load) (as a percentage of the original purchase price or redemption proceeds, whichever is lower) Limited Duration Government Income Fund NONE (c) 3.00% (d) 1.00% NONE (c) NONE NONE U.S. Government Income Trust NONE (c) 5.00% (d) 1.00% NONE (c) NONE NONE U.S. Government Income Trust (pro forma combined) NONE (c) 5.00% (d) 1.00% NONE (c) NONE NONE - 13 - Maximum Redemption Fee (as a percentage of total redemption proceeds)(e) Limited Duration Government Income Fund 1.00% 1.00% 1.00% 1.00% 1.00% 1.00% U.S. Government Income Trust 1.00% 1.00% 1.00% 1.00% 1.00% 1.00% U.S. Government Income Trust (pro forma combined) 1.00% 1.00% 1.00% 1.00% 1.00% 1.00% - 14 - Annual Fund Operating Expenses < > (expenses that are deducted from fund assets) Total Annual Manage- Fund Expense ment Distribution Other Operating Reimburse- Net Fees (12b-1) Fees Expenses Expenses ment Expenses Limited Duration Government Income Fund Class A 0.50% 0.25% 0.29%* 1.04%* (0.02%) 1.02% Class B 0.50% 0.85% 0.29%* 1.64%* (0.02%) 1.62% Class C 0.50% 1.00% 0.29%* 1.79%* (0.02%) 1.77% Class M 0.50% 0.40% 0.29%* 1.19%* (0.02%) 1.17% Class R 0.50% 0.50% 0.29%* 1.29%* (0.02%) 1.27% Class Y 0.50% N/A 0.29%* 0.79%* (0.02%) 0.77% U.S. Government Income Trust Class A 0.50% 0.25% 0.21%* 0.96%* Class B 0.50% 1.00% 0.21%* 1.71%* Class C 0.50% 1.00% 0.21%* 1.71%* Class M 0.50% 0.50% 0.21%* 1.21%* Class R 0.50% 0.50% 0.21%* 1.21%* Class Y 0.50% N/A 0.21%* 0.71%* U.S. Government Income Trust (pro forma combined) ** Class A 0.48% 0.25% 0.22% 0.95% Class B 0.48% 1.00% (f) 0.22% 1.70% Class C 0.48% 1.00% 0.22% 1.70% Class M 0.48% 0.50% (g) 0.22% 1.20% Class R 0.48% 0.50% 0.22% 1.20% Class Y 0.48% N/A 0.22% 0.70% (a) Certain investments in class A and class M shares may qualify for discounts on applicable sales charges. See How do I buy fund shares? in the U.S. Government Income Trust Prospectus for details. (b) This sales charge does not apply to the Merger Shares, but will apply to any additional class A or M shares of U.S. Government Income Trust that a shareholder purchases after the merger. However, if a shareholder who purchased class A or class M shares of Limited Duration Government Income Fund with no sales charge due to a statement of intention (SOI) is retroactively assessed a sales charge after the merger due to a failure to fulfill the SOI, the lower front-end sales charge of Limited Duration Government Income Fund would apply. - 15 - (c) A deferred sales charge of 1.00% on class A shares and of 0.40% on class M shares may be imposed on certain redemptions of shares bought without an initial sales charge. (d) For U.S. Government Income Trust, the deferred sales charge on class B shares is 5.00% in the first year, declining to 1.00% in the sixth year and eliminated thereafter. For Limited Duration Government Income Fund, the deferred sales charge is 3.00% in the first year, declining to 1.00% in the fourth year and eliminated thereafter. For U.S. Government Income Trust (pro forma combined), the deferred sales charge for class B shares reflects the maximum rate at which such fees will be paid. However, for net assets of U.S. Government Income Trust attributable to class B shares of Limited Duration Government Income Fund existing immediately prior to the proposed merger, the deferred sales charge would continue to be 3.00% in the first year, declining to 1.00% in the fourth year and eliminated thereafter. (e) A 1.00% redemption fee (also referred to as a short-term trading fee) may apply to any shares that are redeemed (either by selling or exchanging into another fund) within 7 days of purchase. (f) Distribution (12b-1) fees shown for class B shares of U.S. Government Income Trust (pro forma combined) reflect the maximum rate at which such fees may be paid following the consummation of the proposed merger. Actual distribution (12b-1) fees will be paid at an annual rate equal to the weighted average of (i) 0.85% on the net assets of Limited Duration Government Income Fund attributable to class B shares existing immediately prior to the proposed merger; and (ii) 1.00% on all other net assets of U.S. Government Income Trust attributable to class B shares. (g) Distribution (12b-1) fees shown for class M shares of U.S. Government Income Trust (pro forma combined) reflect the maximum rate at which such fees may be paid following the consummation of the proposed merger. Actual distribution (12b-1) fees will be paid at an annual rate equal to the weighted average of (i) 0.40% on the net assets of Limited Duration Government Income Fund attributable to class M shares existing immediately prior to the proposed merger; and (ii) 0.50% on all other net assets of U.S. Government Income Trust attributable to class M shares. < > Reflects Putnam Managements agreement to waive fees and reimburse expenses of Limited Duration Government Income Fund through November 30, 2007 to the extent necessary to ensure that the funds expenses do not exceed the simple average of the expenses of all front-end load funds viewed by Lipper Inc. as having the same investment classification or objective as the fund. The expense reimbursement is based on a comparison of the funds expenses with the average annualized operating expenses of the funds in its Lipper peer group, as calculated in accordance with Lippers standard method for comparing fund expenses, for each calendar quarter during the funds last fiscal year, excluding 12b-1 fees and without giving effect to any expense offset and brokerage service arrangements that may reduce fund expenses. * Actual other expenses and total annual fund operating expenses were lower due to a one-time expense reimbursement from Putnam Investments. ** Does not reflect non-recurring expenses related to the merger. If these expenses had been reflected, pro forma other expenses and total annual fund operating expenses would have been higher by one basis point. - 16 - Examples These examples translate the expenses shown in the preceding table into dollar amounts. By doing this, you can more easily compare the cost of investing in the funds. The examples make certain assumptions. They assume that you invest $10,000 in a fund for the time periods shown and then, except as shown for class B shares and class C shares, redeem all your shares at the end of those periods. They also assume, as required by the SEC, a 5% return on your investment each year and that a funds operating expenses remain the same. The examples are hypothetical; your actual costs and returns may be higher or lower. 1 Year 3 Years 5 Years 10 Years Limited Duration Government Income Fund Class A $426 $643 $878 $1,553 Class B $465 $715 $890 $1,782* Class B (no redemption) $165 $515 $890 $1,782* Class C $280 $561 $968 $2,104 Class C (no redemption) $180 $561 $968 $2,104 Class M $317 $568 $839 $1,613 Class R $129 $407 $706 $1,555 Class Y $79 $250 $437 $976 U.S. Government Income Trust Class A $469 $669 $886 $1,509 Class B $674 $839 $1,128 $1,821* Class B (no redemption) $174 $539 $928 $1,821* Class C $274 $539 $928 $2,019 Class C (no redemption) $174 $539 $928 $2,019 Class M $444 $697 $968 $1,743 Class R $123 $384 $665 $1,466 Class Y $73 $227 $395 $883 U.S. Government Income Trust (pro forma combined) Class A $468 $666 $881 $1,498 Class B $673 $836 $1,123 $1,810* Class B (no redemption) $173 $536 $923 $1,810* Class C $273 $536 $923 $2,009 Class C (no redemption) $173 $536 $923 $2,009 Class M $443 $694 $963 $1,732 Class R $122 $381 $660 $1,455 Class Y $72 $224 $390 $871 - 17 - * Reflects the conversion of class B shares to class A shares, which pay lower 12b-1 fees. Conversion occurs eight years after purchase. 6. How does the investment performance of the funds compare? The following information provides some indication of each funds risks. The chart shows year-to-year changes in the net asset value performance of one of the funds classes of shares, class A shares. Of course, a funds past performance is not an indication of future performance. U.S. GOVERNMENT INCOME TRUST CALENDAR YEAR TOTAL RETURNS FOR CLASS A SHARES [Bar Chart] 8.73% 6.77% 0.13% 10.40% 6.89% 7.71% 1.86% 3.25% 2.21% 4.07% 1997 1998 1999 2000 2001 2002 2003 2004 2005 2006 LIMITED DURATION GOVERNMENT INCOME FUND CALENDAR YEAR TOTAL RETURNS FOR CLASS A SHARES [Bar Chart] 7.49% 7.55% 0.20% 9.22% 7.29% 7.78% 1.35% 2.05% 0.41% 3.12% 1997 1998 1999 2000 2001 2002 2003 2004 2005 2006 Performance figures in the bar charts do not reflect the impact of sales charges. If they did, performance would be less than that shown. During the periods shown in the bar chart, U.S. Government Income Trusts highest return for a quarter was 4.27% (quarter ending 9/30/01) and the lowest return for a quarter was -1.24% (quarter ending 6/30/04). During the periods shown in the bar chart, Limited Duration Government Income Funds highest return for a quarter was 4.28% (quarter ending 9/30/01) and the lowest return for a quarter was -1.93% (quarter ending 6/30/04). The following table compares each funds performance to that of a broad measure of market performance. - 18 - Average Annual Total Returns (for periods ending December 31, 2006) Past Past Past 1 year 5 years 10 years Limited Duration Government Income Fund Class A (before taxes) -0.24% 2.24% 4.26% Class A (after taxes on distributions) -1.52% 1.17% 2.62% Class A (after taxes on distributions and sale of fund shares) -0.18% 1.29% 2.62% Class B (before taxes) -0.48% 2.29% 3.98% Class C (before taxes) 1.37% 2.15% 3.76% Class M (before taxes) 0.96% 2.35% 4.23% Class R (before taxes) 2.66% 2.60% 4.32% Class Y (before taxes) 3.39% 3.18% 4.82% Lehman Intermediate Government Bond Index (no deduction for fees, expenses or taxes) 3.84% 3.92% 5.48% U.S. Government Income Trust Class A (before taxes) 0.19% 3.01% 4.75% Class A (after taxes on distributions) -1.34% 1.74% 2.85% Class A (after taxes on distributions and sale of fund shares) 0.09% 1.81% 2.86% Class B (before taxes) -1.68% 2.66% 4.36% Class C (before taxes) 2.28% 3.02% 4.37% Class M (before taxes) 0.42% 2.86% 4.53% Class R (before taxes) 3.83% 3.55% 4.90% Class Y (before taxes) 4.37% 4.06% 5.42% Lehman GNMA Index (no deduction for fees, expenses or taxes) 4.61% 4.72% 6.10% Unlike the bar charts above, this performance information reflects the impact of sales charges. Class A and class M share performance reflects the current maximum initial sales charges; class B and class C share performance reflects the maximum applicable deferred sales charge if shares had been redeemed on December 31, 2006 and, for class B shares, does not assume conversion to class A shares after eight years. For periods before the inception of class C shares (7/26/99) and class R shares (1/21/03) of U.S. Government Income Trust and class C shares (7/26/99), class R shares (12/1/03) and class Y shares (10/1/97) of Limited Duration Government Income Fund, performance shown for these classes in the table is based on the performance of the - 19 - respective funds class A shares, adjusted to reflect the appropriate sales charge and the higher 12b-1 fees paid by the class C and class R shares, but not adjusted to reflect the absence of 12b-1 fees on Limited Duration Government Income Funds class Y shares. Each funds performance for portions of the period benefited from Putnam Managements agreement to limit the funds expenses. Limited Duration Government Income Funds performance is compared to the Lehman Intermediate Government Bond Index, an unmanaged index of government bonds with maturities between 1 and up to 10 years. U.S. Government Income Trusts performance is compared to the Lehman GNMA Index, an unmanaged index of GNMA bonds. After-tax returns reflect the highest individual federal income tax rates and do not reflect state and local taxes. Actual after-tax returns depend on an investors tax situation and may differ from those shown. After-tax returns are shown for class A shares only and will vary for other classes. After-tax returns are not relevant to those investing through 401(k) plans, IRAs or other tax-deferred arrangements. Year-to-date performance through March 31, 2007 for the funds' class A shares was 1.21% for U.S. Government Income Trust and 1.20% for Limited Duration Government Income Fund. Unlike the tables above, this information does not reflect the impact of sales charges. If it did, performance would be less than that shown. Of course, past performance is not an indication of future performance. 7. Will my dividend be affected by the proposed merger? Putnam Management expects that, as a result of the proposed merger, shareholders of Limited Duration Government Income Fund will not see any material change in the dividends they receive, although there can be no assurance that this will be the case. As of December 31, 2006, the current dividend rates for class A shares of Limited Duration Government Income Fund and U.S. Government Income Trust were 4.07% and 3.94%, respectively, and the estimated dividend rate for class A shares of U.S. Government Income Trust on a pro forma basis, after giving effect to the proposed merger, would have been 4.00%. As of December 31, 2006, the SEC yields for class A shares of Limited Duration Government Income Fund and U.S. Government Income Trust were 4.30% and 4.34%, respectively. U.S. Government Income Trust will not permit any holder of certificated Limited Duration Government Income Fund shares at the time of the proposed merger to receive cash dividends or other distributions, receive certificates for Merger Shares or pledge Merger Shares until such certificates for Limited Duration Government Income Fund shares have been surrendered, or, in the case of lost certificates, until adequate surety bond has been posted. To obtain information on how to return your Limited Duration Government Income Fund share certificates after the merger (if approved) is completed, please call Putnam at 1-800-225-1581. If a shareholder is not, for the reason above, permitted to receive cash dividends or other distributions on Merger Shares, U.S. Government Income Trust will pay all of that shareholders dividends and distributions in additional shares, notwithstanding any election the shareholder may have made previously to receive dividends and distributions on Limited Duration Government Income Fund shares in cash. Unlike U.S. Government Income Trust, Limited Duration Government Income Fund declares a distribution daily that is generally based on a pro rata portion of its net income for the preceding month. However, both funds normally distribute any net investment income monthly and any net realized capital gains annually. Shareholders of each fund can reinvest all distributions in additional shares, receive any distributions from net investment income in cash while reinvesting - 20 - capital gains distributions in additional shares or receive all distributions in cash. If a shareholder does not select an option when opening an account, all distributions will be reinvested. 8. What are the federal income tax consequences of the proposed merger? For federal income tax purposes, while not entirely free from doubt, no gain or loss should be recognized by Limited Duration Government Income Fund or its shareholders as a result of the proposed merger. However, because the proposed merger will end the tax year of Limited Duration Government Income Fund, the proposed merger may accelerate distributions from Limited Duration Government Income Fund to shareholders. Certain other tax consequences are discussed below under Information about the Proposed MergerFederal Income Tax Consequences. 9. Do the procedures for purchasing, redeeming and exchanging shares of the two funds differ? No. The procedures for purchasing and redeeming shares of each fund, and for exchanging such shares of each fund for shares of other Putnam funds, are identical. Both Limited Duration Government Income Fund and U.S. Government Income Trust make a continuous public offering of their shares; each currently offers six classes of shares. Shares of both funds may be purchased either through investment dealers that have sales agreements with Putnam Retail Management Limited Partnership (Putnam Retail Management) or directly through Putnam Retail Management at prices based on net asset value, plus varying sales charges, depending on the class and dollar value of shares purchased. Reinvestment of distributions by the funds is made at net asset value for all classes of shares. Shares of each fund may be redeemed (in essence, sold to the fund) any day the New York Stock Exchange is open at their net asset value next determined after receipt by the fund, either directly or through an investment dealer, of a properly completed redemption request, less any applicable deferred sales charge and/or redemption fee (also referred to as a short-term trading fee). The Merger Shares received by shareholders in connection with the proposed merger will be subject to a 1.00% redemption fee that will apply to any shares redeemed (either by selling or exchanging into another fund) within seven days of purchase. Shares acquired in the proposed merger will be deemed to have been purchased on the date the merger is completed. Each funds shareholders can generally exchange their shares for shares of the same class of another Putnam fund at net asset value. Not all Putnam funds offer all classes of shares or are open to new investors. Exchanges may be subject to a redemption fee, and each fund reserves the right to revise or terminate the exchange privilege, limit the amount or number of exchanges, or reject any exchange. - 21 - 10. How will I be notified of the outcome of the vote? If the proposed merger is approved by shareholders, you will receive confirmation after the reorganization is completed, indicating your new account number and the number of U.S. Government Income Trust shares you are receiving. To obtain information on how to return your share certificates for Limited Duration Government Income Fund, please call Putnam at 1-800-225-1581. Otherwise, you will be notified in the next shareholder report of Limited Duration Government Income Fund. 11. Will the number of shares I own change? Yes, the number of shares you own will change, but the total value of the shares of U.S. Government Income Trust you receive will equal the total value of the shares of Limited Duration Government Income Fund that you hold at the time of the proposed merger. Even though the net asset value per share of each fund is different, the total net asset value of your holdings will not change as a result of the merger. 12. What shareholder vote is required to approve the proposed merger? Approval of the proposed merger will require the yes vote at the meeting of Limited Duration Government Income Funds shareholders or any adjournment thereof (the Meeting) of the lesser of (1) more than 50% of the outstanding shares of Limited Duration Government Income Fund or (2) 67% or more of the shares present at the Meeting if more than 50% of the outstanding shares of Limited Duration Government Income Fund are represented at the Meeting in person or by proxy. II. Risk Factors What are the principal risks of U.S. Government Income Trust, and how do they compare with those of Limited Duration Government Income Fund? The risks of an investment in U.S. Government Income Trust (the fund as used in the following discussion of principal risks) are substantially similar to the risks of an investment in Limited Duration Government Income Fund, except that, to the degree that U.S. Government Income Trust invests in a portfolio of securities with an average maturity longer than that of Limited Duration Government Income Fund, it may be subject to greater interest rate risk. The principal risks that could adversely affect the value of U.S. Government Income Trusts shares and the total return on an investment in U.S. Government Income Trust include: > The risk that movements in financial markets will adversely affect the value of the funds investments. This risk includes interest rate risk, which means that the prices of the funds investments are likely to fall if interest rates rise. Interest rate risk is generally higher for investments with longer maturities. > The risk that, compared to other debt, mortgage-backed investments may increase in value less when interest rates decline, and decline in value more when interest rates rise. - 22 - > The risk that the issuers of the funds investments will not make, or will be perceived as unlikely to make, timely payments of interest and principal. This credit risk is higher for debt that is not backed by the full faith and credit of the U.S. government. > The risk that the funds use of derivatives will cause losses due to increased exposure to the risks described above, the unexpected effect of market movements on a derivatives price, or the potential inability to terminate derivative positions. You can lose money by investing in the fund. The fund may not achieve its goal, and is not intended as a complete investment program. An investment in the fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. For a description of additional risks associated with U.S. Government Income Trusts main investment strategies, see the U.S. Government Income Trust Prospectus. III. Information about the Proposed Merger General. The shareholders of Limited Duration Government Income Fund are being asked to approve a proposed merger between Limited Duration Government Income Fund and U.S. Government Income Trust pursuant to an Agreement and Plan of Reorganization dated June 4, 2007 (the Agreement). The Agreement is attached to this Prospectus/Proxy Statement as Appendix A. Although the term merger is used for ease of reference, the transaction is structured as a transfer of all of the assets of Limited Duration Government Income Fund to U.S. Government Income Trust in exchange for the assumption by U.S. Government Income Trust of all of the liabilities of Limited Duration Government Income Fund and for the issuance and delivery to Limited Duration Government Income Fund of shares of U.S. Government Income Trust (the Merger Shares) equal in aggregate net asset value to the net value of the assets transferred to U.S. Government Income Trust. After receipt of the Merger Shares, Limited Duration Government Income Fund will distribute the Merger Shares to its shareholders, in proportion to their existing shareholdings, in complete liquidation of Limited Duration Government Income Fund, and the legal existence of Limited Duration Government Income Fund will be terminated. Each shareholder of Limited Duration Government Income Fund will receive a number of full and fractional Merger Shares equal in value at the date of the exchange to the aggregate value of the shareholders Limited Duration Government Income Fund shares. Before the date of the transfer, Limited Duration Government Income Fund will declare a distribution to shareholders that will have the effect of distributing to its shareholders all of its remaining investment company taxable income (computed without regard to the deduction for dividends paid) and net realized capital gains, if any, through the date of the transfer. - 23 - The Trustees have voted unanimously to approve the proposed merger and to recommend that shareholders of Limited Duration Government Income Fund also approve the proposed merger. The actions contemplated by the Agreement and the related matters described therein will be consummated only if approved by the lesser of (1) more than 50% of the outstanding shares of Limited Duration Government Income Fund or (2) 67% or more of the shares present if more than 50% of the outstanding shares of Limited Duration Government Income Fund are represented at the Meeting in person or by proxy. The investment restrictions of Limited Duration Government Income Fund will be temporarily amended to the extent necessary to effect the transactions contemplated by the Agreement. Putnam Management does not expect that Limited Duration Government Income Fund will make any significant dispositions of securities in connection with the proposed merger. In the event that the proposed merger does not receive the required shareholder approval, Limited Duration Government Income Fund will continue to be managed as a separate fund in accordance with its current investment objectives and policies, and the Trustees may consider such alternatives as may be in the best interests of Limited Duration Government Income Funds and U.S. Government Income Trusts shareholders. Trustees Considerations Relating to the Proposed Merger. The Trustees of the Putnam funds, who serve as Trustees of each of the funds involved in the proposed merger, have carefully considered the anticipated benefits and costs of the proposed merger from the perspective of each fund. In their deliberations, the Trustees took into account the recommendations of the Contract Committee, which consists solely of Independent Trustees, and which convened on several occasions to consider the attributes of both funds and the terms of the proposed merger. The Contract Committee and the Trustees were assisted in this process by independent legal counsel for the funds and the Independent Trustees. Following their review, the Trustees, including all of the Independent Trustees, determined that the proposed merger of Limited Duration Government Income Fund into U.S. Government Income Trust would be in the best interests of each fund and its shareholders and that the interests of existing shareholders of each fund would not be diluted by the proposed merger. The Trustees unanimously approved the proposed merger and recommended its approval by shareholders of Limited Duration Government Income Fund. In evaluating the proposed merger, the Trustees first considered the underlying investment rationale articulated by Putnam Management. The Trustees noted the similarity of the funds investment objectives, policies, restrictions and investments and the fact that the funds are managed by the same team of investment professionals. The Trustees believe that under present market conditions an investment in shares of U.S. Government Income Trust will provide shareholders with an investment opportunity similar to that currently afforded by Limited Duration Government Income Fund. The Trustees also considered the historical investment performance of each fund and its current distribution rate, as well as the expected savings in annual fund operating expenses for shareholders of Limited Duration Government Income Fund, based on Putnam Managements unaudited estimates of the funds expense ratios as of December 31, 2006 and the expected pro - 24 - forma expense ratios based on combined assets of the funds as of the same date, as shown in the table below: Total (Non-12b-1) Expenses Limited Duration Government Income Fund 0.81%* U.S. Government Income Trust 0.71%* U.S. Government Income Trust Pro Forma Combined 0.70% ** *These expense ratios may differ from the expense ratios in the Annual Fund Operating Expenses table on page 15 because these expense ratios are based on the funds expense accrual rates at December 31, 2006, while the Annual table is based on the funds average net assets and the expenses incurred during their most recently completed fiscal years. **The pro forma expense ratio does not reflect estimated merger-related expenses. If these expenses were reflected, the pro forma combined funds estimated total, non-12b-1 expenses would be 0.71%. While Putnam Management informed the Trustees that class B and class M shareholders of Limited Duration Government Income Fund would experience an increase in 12b-1 fees after the merger, Putnam Management also informed the Trustees that these shareholders are expected to benefit overall in terms of lower expenses as a result of the merger. The Trustees also considered the tax effects of the proposed merger. In particular, using data as of December 31, 2006, they reviewed the historical and pro forma tax attributes of the funds and the effect of a hypothetical merger occurring as of that date on certain tax losses of the funds. The Trustees noted that, since neither fund has built-in gains, nor considerable historical losses, there was no significant prospect that one funds shareholders would be placed at a disadvantage, for example, due to the spreading of large built-in gains (which are a potential tax burden) of one fund across the combined fund. The Trustees also noted that both funds have small historic capital losses, both in absolute terms and expressed as a percentage of their net asset values. As a result, the impact of the loss limitation rules governing the use of pre-merger losses by the combined fund is expected to be minimal. The Trustees took into account the expected costs of the proposed merger, including proxy solicitation costs, accounting fees and legal fees. The Trustees weighed these costs against the quantifiable expected benefits of the proposed merger. The Trustees considered Putnam Managements recommendation that, since both funds are expected to benefit from the proposed merger, it would allocate legal and accounting expenses based on the relative sizes of the acquired and acquiring funds. In addition, Putnam Management would allocate any proxy costs to the fund conducting the shareholder meeting (Limited Duration Government Income Fund). The Trustees considered this arrangement to be justified in light of the expected advantages of the merger for shareholders of each fund. Accordingly, the funds are expected to bear these costs in the following amounts: - 25 - Limited Duration U.S. Government Income Expenses Government Income Fund Trust Proxy Solicitation $98,188 Legal 26,674 73,326 Audit 5,655 15,545 SEC Filing Total Expenses $130,517 $88,871 Net Assets (at December 31, 2006) $439.90 million $1.209 billion Total Expenses (as a % of Net Assets at December 0.03 % 0.01 % 31, 2006) The Trustees also took into account a number of other factors, including: (1) the classification and performance rating of each fund by independent research firms such as Morningstar, Inc. and Lipper Inc.; (2) the performance history of each fund; (3) the performance history of each fund as compared to its benchmark indexes; (4) the volatility of each funds portfolio relative to the market; (5) the net assets, average duration and average credit quality of each fund; (6) recent sales trends of each fund; and (7) the terms of the Agreement. Agreement and Plan of Reorganization. The proposed merger will be governed by the Agreement, a copy of which is attached as Appendix A. The following discussion of the Agreement is qualified in its entirety by the full text of the Agreement. The Agreement provides that U.S. Government Income Trust will acquire all of the assets of Limited Duration Government Income Fund in exchange for the assumption by U.S. Government Income Trust of all of the liabilities of Limited Duration Government Income Fund and for the issuance of Merger Shares equal in value to the value of the transferred assets net of assumed liabilities. The shares will be issued on the next full business day (the Exchange Date) following the time as of which the funds shares are valued for determining net asset value for the proposed merger (4:00 p.m., Eastern time, on November 16, 2007, or such other date as may be agreed upon by the parties (the Valuation Time)). Limited Duration Government Income Fund will sell all of its assets to U.S. Government Income Trust, and in exchange, U.S. Government Income Trust will assume all of the liabilities of Limited Duration Government Income Fund and deliver to Limited Duration Government Income Fund a number of full and fractional Merger Shares of each class having an aggregate net asset value equal to the value of the assets of Limited Duration Government Income Fund attributable to shares of the corresponding class of Limited Duration Government Income Fund, less the value of the liabilities of Limited Duration Government Income Fund assumed by U.S. Government Income Trust attributable to shares of such class of Limited Duration Government Income Fund. Immediately following the Exchange Date, Limited Duration Government Income Fund will distribute, pro rata, to its shareholders of record as of the close of business on the Exchange Date the full and fractional Merger Shares received by Limited Duration - 26 - Government Income Fund, with Merger Shares of each class being distributed to holders of shares of the corresponding class of Limited Duration Government Income Fund. As a result of the proposed merger, each shareholder of Limited Duration Government Income Fund will receive a number of Merger Shares of each class equal in aggregate value at the Exchange Date to the value of Limited Duration Government Income Fund shares of the corresponding class held by the shareholder. This distribution will be accomplished by establishing an account on the share records of U.S. Government Income Trust in the name of each Limited Duration Government Income Fund shareholder, each account representing the respective number of full and fractional Merger Shares of each class due the shareholder. New certificates for Merger Shares will be issued only upon written request. The consummation of the proposed merger is subject to the conditions set forth in the Agreement. The Agreement may be terminated and the proposed merger abandoned at any time, before or after approval by shareholders of Limited Duration Government Income Fund, before the Exchange Date, by mutual consent of U.S. Government Income Trust and Limited Duration Government Income Fund or, if any condition set forth in the Agreement has not been fulfilled and has not been waived by the party entitled to its benefits, by such party. If shareholders of Limited Duration Government Income Fund approve the proposed merger, Limited Duration Government Income Fund will liquidate any of its portfolio securities that U.S. Government Income Trust indicates it does not wish to acquire. The Agreement provides that this liquidation will be substantially completed before the Exchange Date, unless Limited Duration Government Income Fund and U.S. Government Income Trust agree otherwise. Limited Duration Government Income Fund shareholders will bear the portfolio trading costs associated with this liquidation to the extent that it is completed before the Exchange Date. There can be no assurance that the liquidation will be accomplished before the Exchange Date. To the extent that the liquidation is not accomplished before the Exchange Date, the costs of the liquidation will be borne by the shareholders of the combined fund, including current shareholders of U.S. Government Income Trust. Putnam Management does not expect that Limited Duration Government Income Fund will make any significant dispositions of securities in connection with the proposed merger. Except for the trading costs associated with the liquidation described above, the fees and expenses for the proposed merger and related transactions are estimated to be $219,388, of which $130,517 will be paid by Limited Duration Government Income Fund and $88,871 will be paid by U.S. Government Income Trust. These fees and expenses, representing legal and accounting expenses, portfolio transfer taxes (if any) or other similar expenses incurred in connection with the consummation of the proposed merger and related transactions contemplated by the Agreement, will be allocated ratably between the two funds in proportion to their net assets as of the Valuation Time, except that the costs of proxy materials and proxy solicitations will be borne by Limited Duration Government Income Fund. However, to the extent that any payment by either fund of such fees or expenses would result in the disqualification of U.S. Government Income Trust or Limited Duration Government Income Fund as a regulated investment company within the meaning of Section 851 of the Internal Revenue Code of 1986, as amended (the Code), such fees and expenses will be paid directly by the party incurring them. - 27 - Description of the Merger Shares. The Merger Shares will be issued to Limited Duration Government Income Funds shareholders in accordance with the Agreement. The Merger Shares are class A, class B, class C, class M, class R, and class Y shares of U.S. Government Income Trust. Each class of Merger Shares has similar characteristics to shares of the corresponding class of Limited Duration Government Income Fund. Limited Duration Government Income Fund shareholders receiving Merger Shares will not pay an initial sales charge on the shares. Your Merger Shares will be subject to a contingent deferred sales charge to the same extent that your Limited Duration Government Income Fund shares were subject to such a charge. In other words, your Merger Shares will be treated as having been purchased on the date you purchased your Limited Duration Government Income Fund shares and for the price you originally paid. For purposes of determining the conversion date of the class B Merger Shares into class A shares of U.S. Government Income Trust, the Merger Shares will be treated as having been purchased on the date you originally purchased your Limited Duration Government Income Fund shares (so that the conversion date of the shares will be unchanged by the merger). For more detail on the characteristics of each class of Merger Shares, please see the How do I buy fund shares? section of the U.S. Government Income Trust Prospectus, a copy of which was mailed with this Prospectus/Proxy Statement. Shares of U.S. Government Income Trust are subject to a 1.00% redemption fee (also referred to as a short-term trading fee) if redeemed (either by selling or exchanging into another fund) within seven days of the date of acquisition. The Merger Shares will be deemed to have been acquired on the date the merger is completed, regardless of how long an investor held his or her shares of Limited Duration Government Income Fund. Under Massachusetts law, shareholders could, under certain circumstances, be held personally liable for the obligations of U.S. Government Income Trust. However, the Agreement and Declaration of Trust of U.S. Government Income Trust disclaims shareholder liability for acts or obligations of U.S. Government Income Trust and requires that notice of such disclaimer be given in each agreement, obligation or instrument entered into or executed by U.S. Government Income Trust or its Trustees. The Agreement and Declaration of Trust provides for indemnification out of fund property for all loss and expense of any shareholder held personally liable for the obligations of U.S. Government Income Trust. Thus, the risk of a shareholder incurring financial loss on account of shareholder liability is limited to circumstances in which U.S. Government Income Trust would be unable to meet its obligations. The likelihood of such circumstances is remote. The shareholders of Limited Duration Government Income Fund are currently subject to this same risk of shareholder liability. Federal Income Tax Consequences. As a condition to each funds obligation to consummate the transactions contemplated by the Agreement, the funds will receive a tax opinion from Ropes & Gray LLP, counsel to the funds (which opinion would be based on certain factual representations and certain customary assumptions), to the effect that, while not entirely free from doubt, on the basis of the existing provisions of the Code, current administrative rules and court decisions, generally for federal income tax purposes: - 28 - (i) the acquisition by U.S. Government Income Trust of substantially all of the assets of Limited Duration Government Income Fund solely in exchange for Merger Shares and the assumption by U.S. Government Income Trust of liabilities of Limited Duration Government Income Fund followed by the distribution by Limited Duration Government Income Fund to its shareholders of Merger Shares in complete liquidation of Limited Duration Government Income Fund, all pursuant to the Agreement, should constitute a reorganization within the meaning of Section 368(a) of the Code, and Limited Duration Government Income Fund and U.S. Government Income Trust should each be a party to a reorganization within the meaning of Section 368(b) of the Code; (ii) under Section 361 of the Code, no gain or loss should be recognized by U.S. Government Income Trust or Limited Duration Government Income Fund upon the transfer of Limited Duration Government Income Funds assets to and the assumption of Limited Duration Government Income Funds liabilities by U.S. Government Income Trust or upon the distribution of the Merger Shares to Limited Duration Government Income Funds shareholders in liquidation of Limited Duration Government Income Fund; (iii) under Section 354 of the Code, no gain or loss should be recognized by shareholders of Limited Duration Government Income Fund on the exchange of their shares of Limited Duration Government Income Fund for Merger Shares; (iv) under Section 358 of the Code, the aggregate tax basis of the Merger Shares received by Limited Duration Government Income Funds shareholders should be the same as the aggregate tax basis of Limited Duration Government Income Fund shares exchanged therefor; (v) under Section 1223(1) of the Code, the holding periods of the Merger Shares received by the shareholders of Limited Duration Government Income Fund should include the holding periods of Limited Duration Government Income Fund shares exchanged therefor, provided that, at the time of the reorganization, Limited Duration Government Income Fund shares are held by such shareholders as a capital asset; (vi) under Section 1032 of the Code, no gain or loss should be recognized by U.S. Government Income Trust upon the receipt of assets of Limited Duration Government Income Fund in exchange for Merger Shares and the assumption by U.S. Government Income Trust of the liabilities of Limited Duration Government Income Fund; (vii) under Section 362(b) of the Code, the tax basis in the hands of U.S. Government Income Trust of the assets of Limited Duration Government Income Fund transferred to U.S. Government Income Trust should be the same as the tax basis of such assets in the hands of Limited Duration Government Income Fund immediately prior to the transfer; - 29 - (viii) under Section 1223(2) of the Code, the holding periods of the assets of Limited Duration Government Income Fund in the hands of U.S. Government Income Trust should include the periods during which such assets were held by Limited Duration Government Income Fund; and (ix) U.S. Government Income Trust should succeed to and take into account the items of Limited Duration Government Income Fund described in Section 381(c) of the Code, subject to the conditions and limitations specified in Sections 381, 382, 383 and 384 of the Code and regulations thereunder. Ropes & Gray LLP will express no view with respect to the effect of the reorganization on any transferred asset as to which any unrealized gain or loss is required to be recognized at the end of a taxable year (or on the termination or transfer thereof) under federal income tax principles without reference to whether such a termination or transfer would otherwise be a taxable transaction. The opinion will be based on certain factual certifications made by officers of Limited Duration Government Income Fund and U.S. Government Income Trust and will also be based on customary assumptions. The opinion is not a guarantee that the tax consequences of the proposed merger would be as described above. The opinion may note and distinguish certain published precedent. There is no assurance that the Internal Revenue Service would agree with the opinion. Before consummating the transactions contemplated by the Agreement, Limited Duration Government Income Fund will, and U.S. Government Income Trust may, declare a distribution to shareholders that, together with all previous distributions, will have the effect of distributing to shareholders all of its investment company taxable income (computed without regard to the deduction for dividends paid) and net capital gains, including those realized on the disposition of portfolio securities in connection with the proposed merger (after reduction by any available capital loss carryforwards). These distributions will be taxable to shareholders. U.S. Government Income Trust will file the tax opinion with the SEC shortly after completion of the proposed merger. This description of the federal income tax consequences of the proposed merger is made without regard to the particular facts and circumstances of any shareholder. Shareholders are urged to consult their own tax advisors as to the specific consequences to them of the proposed merger, including the applicability and effect of state, local and other tax laws. Capitalization. The following table shows on an unaudited basis the capitalization of the funds as of December 31, 2006, and on a pro forma combined basis, giving effect to the proposed merger as of that date: - 30 - (Unaudited) Limited U.S. Government Duration U.S. Income Trust Government Government Pro Forma Pro Forma Income Fund Income Trust Adjustment Combined Net assets (in thousands) Class A $198,374 $1,040,403 ($135) $1,238,642* Class B $64,638 $118,792 ($28) $183,402* Class C $10,923 $14,888 ($4) $25,807* Class M $5,728 $30,477 ($4) $36,201* Class R $200 $484 ($-) $684* Class Y $160,072 $4,336 ($48) $164,360* Shares outstanding (in thousands) Class A 39,706 79,539 (24,545) 94,700  Class B 12,904 9,131 (7,937) 14,098  Class C 2,187 1,140 (1,351) 1,976  Class M 1,141 2,332 (703) 2,770  Class R 40 37 (25) 52  Class Y 32,100 332 (19,837) 12,595  Net asset value per share Class A $5.00 $13.08 $13.08 Class B $5.01 $13.01 $13.01 Class C $5.00 $13.06 $13.06 Class M $5.02 $13.07 $13.07 Class R $4.99 $13.07 $13.07 Class Y $4.99 $13.05 $13.05 * Pro forma combined net assets reflect estimated legal and accounting merger-related costs paid by each fund in proportion to its total net assets and proxy costs paid by Limited Duration Government Income Fund, totaling $130,517 for Limited Duration Government Income Fund and $88,871 for U.S. Government Income Trust.  Reflects the issuance of the following shares of U.S. Government Income Trust in a tax-free exchange for the net assets of Limited Duration Government Income Fund as of December 31, 2006, less anticipated merger expenses: Class A: 15,161,726 Class B: 4,966,865 - 31 - Class C: 836,147 Class M: 438,159 Class R: 15,307 Class Y: 12,262,441 Unaudited pro forma combining financial statements of the funds as of September 30, 2006, and for the 12-month period then ended, are included in the SAI. Because the Agreement provides that U.S. Government Income Trust will be the surviving fund following the proposed merger and because U.S. Government Income Trusts investment objectives and policies will remain unchanged, the pro forma combining financial statements reflect the transfer of the assets and liabilities of Limited Duration Government Income Fund to U.S. Government Income Trust as contemplated by the Agreement. The Trustees, including the Independent Trustees, unanimously recommend approval of the proposed merger. IV. Information about Voting and the Shareholder Meeting General. This Prospectus/Proxy Statement is furnished in connection with the proposed merger of Limited Duration Government Income Fund into U.S. Government Income Trust and the solicitation of proxies by and on behalf of the Trustees for use at the Meeting. The Meeting is to be held on November 1, 2007, at 11:00 a.m. at One Post Office Square, 12th Floor, Boston, Massachusetts, or at such later time as is made necessary by adjournment. The Notice of the Meeting, the Prospectus/Proxy Statement and the enclosed form of proxy are being mailed to shareholders on or about August 27, 2007. As of December 31, 2006, Limited Duration Government Income Fund had the following shares outstanding: Share Class Number of Shares Outstanding Class A 39,706,066 Class B 12,904,077 Class C 2,186,661 Class M 1,141,499 Class R 40,071 Class Y 32,099,802 Only shareholders of record on August 6, 2007 (the Record Date) will be entitled to notice of and to vote at the Meeting. Each share is entitled to one vote, with fractional shares voting proportionally. - 32 - The Trustees know of no matters other than those set forth herein to be brought before the Meeting. If, however, any other matters properly come before the Meeting, it is the Trustees intention that proxies will be voted on such matters in accordance with the judgment of the persons named in the enclosed form of proxy. Required Vote. Proxies are being solicited from Limited Duration Government Income Funds shareholders by its Trustees for the Meeting. Unless revoked, all valid proxies will be voted in accordance with the specification thereon or, in the absence of specifications, FOR approval of the proposed merger and the Agreement. The transactions contemplated by the Agreement will be consummated only if approved by the affirmative vote of the lesser of (1) more than 50% of the outstanding shares of Limited Duration Government Income Fund or (2) 67% or more of the shares present at the Meeting if more than 50% of the outstanding shares of Limited Duration Government Income Fund are represented at the Meeting in person or by proxy. Proxies from U.S. Government Income Trusts shareholders are not being solicited because their approval or consent is not necessary for consummation of the proposed merger. Record Date, Quorum and Methods of Tabulation. Shareholders of record of Limited Duration Government Income Fund at the close of business on the Record Date will be entitled to vote at the Meeting or any adjournment thereof. The holders of 30% of the shares of Limited Duration Government Income Fund outstanding at the close of business on the Record Date present in person or represented by proxy will constitute a quorum for the Meeting. Votes cast by proxy or in person at the meeting will be counted by persons appointed by Limited Duration Government Income Fund as tellers for the Meeting. The tellers will count the total number of votes cast for approval of the proposal for purposes of determining whether sufficient affirmative votes have been cast. The tellers will count shares represented by proxies that reflect abstentions and broker non-votes (i.e., shares held by brokers or nominees as to which (i) instructions have not been received from the beneficial owners or the persons entitled to vote and (ii) the broker or nominee does not have the discretionary voting power on a particular matter) as shares that are present and entitled to vote on the matter for purposes of determining the presence of a quorum. The documents that authorize Putnam Fiduciary Trust Company to act as Trustee for certain individual retirement accounts (including traditional, Roth and SEP IRAs) provide that if an IRA account owner does not submit voting instructions for his or her shares, Putnam Fiduciary Trust Company will vote such shares in the same proportions as other shareholders with similar accounts have submitted voting instructions for their shares. Shareholders should be aware that this practice, known as echo-voting, may have the effect of increasing the number of shares voted in favor of the proposal (possibly increasing the likelihood that the proposal will be approved). Abstentions and broker non-votes have the effect of a negative vote on the proposal. Treating broker non-votes as negative votes may result in a proposal not being approved, even though the votes cast in favor would have been sufficient to approve the proposal if some or all of the broker non-votes had been withheld. In certain circumstances in which a fund has received sufficient - 33 - votes to approve a matter being recommended for approval by the funds Trustees, the fund may request that brokers and nominees, in their discretion, withhold submission of broker non-votes in order to avoid the need for solicitation of additional votes in favor of the proposal. A fund may also request that selected brokers and nominees, in their discretion, submit broker non-votes, if doing so is necessary to obtain a quorum. Share Ownership. As of March 31, 2007, the officers and Trustees of U.S. Government Income Trust and Limited Duration Government Income Fund as a group owned less than 1% of the outstanding shares of each class of the fund, and, except as noted below, no person owned of record or to the knowledge of a fund beneficially 5% or more of any class of shares of such fund. Limited Duration Government Income Fund Assuming Completion Percentage of the Proposed Class Shareholder name and adress owned Merger* Class A Boston Safe Deposit & Trust TTEE 6.90% 1.15% Marsh & McLennan Employer 1166 Avenue of the Americas New York, NY 10036-2708 Class A Marsh & McLennan Co., Inc TTEE 6.40% 1.07% 1166 Avenue of the Americas New York, NY 10036-2708 Class B Merrill, Lynch, Pierce, Fenner & 5.80% 2.08% Smith 4800 Dear Lake Dr. East Jacksonville, FL 32246-6484 Class M Concetta LaCorte, Joann Ambrosio 6.40% 1.06% & Ann Marie Derario 9005 165 th Ave Howard Beach NY 11414-3737 Class M Janney Montgomery Scott, LLC 6.10% 1.00% 1801 Market St Philadelphia, PA 19103 Class R MG Trust Company Cust 56.40% 24.84% 700 17th Street Ste 300 Denver, CO 80202-3531 Class R MG Trust Custodian 29.10% 12.89% 700 17th Street Ste 300 Denver, CO 80202-3531 Class Y** Electrical Contractors Association 97.42% 95.00% and Local Union 134, IBEW Joint Pension Trust of Chicago * Percentage owned assuming completion of the proposed merger on March 31, 2007. ** The address for the name listed is: c/o Mercer Trust Company, as trustee or agent, Investors Way, Norwood, MA 02062. - 34 - U.S. Government Income Trust Assuming Completion Percentage of the Proposed Class Shareholder name and adress owned Merger* A Edward D. Jones & Co. 5.00% 4.23% PO Box 2500 Maryland Heights, MO 63043 C Citigroup Global Markets, Inc. 9.50% 5.47% 333 W. 34 th Street, Floor 3 New York, NY 10001-2402 C Merrill, Lynch, Pierce, Fenner & Smith 12.40% 7.15% 4800 Deer Lake Drive Jacksonville, Florida 32246-6484 M Mitsubishi Securities Co. Ltd 82.50% 69.22% 5-2, Marunouchi 2-chome, Chiyoda-ku, Tokyo 100-0005 Japan R MG Trust Company 18.60% 10.52% 700 17th St. Ste 300 Denver, CO 80202 R MG Trust Company 33.40% 18.77% 700 17th St. Ste 300 Denver, CO 80202 R MG Trust Company 18.30% 10.37% 700 17th St. Ste 300 Denver, CO 80202 Y Ann M. Gray 5.31% 0.15% 6031 Dundee Drive Huntington Beach, CA 92047-2408 Y** Putnam Investments Profit Sharing Plan 39.62% 1.11% * Percentage owned assuming completion of the proposed merger on March 31, 2007. ** The address for the name listed is: c/o Putnam Fiduciary Trust Company, as trustee or agent, One Post Office Square, Boston, MA 02109. Solicitation of Proxies. In addition to soliciting proxies by mail, the Trustees of the funds and employees of Putnam Management, Putnam Fiduciary Trust Company and Putnam Retail Management may solicit proxies in person or by telephone. Limited Duration Government Income Fund may arrange to have a proxy solicitation firm call you to record your voting instructions by telephone. The procedures for voting proxies by telephone are designed to authenticate shareholders identities, to allow them to authorize the voting of their shares in accordance with their instructions, and to confirm that their instructions have been properly recorded. Limited Duration Government Income Fund has been advised by counsel that these procedures are consistent with the requirements of applicable law. If these procedures were subject to a successful legal challenge, such votes would not be counted at the Meeting. Limited Duration Government Income Fund is unaware of any such challenge at this time. Shareholders would be called at the phone number Putnam Management has in its records for their accounts, and would be asked for their Social Security number or other identifying information. The shareholders would then be given an opportunity to authorize the proxies to vote their shares at the meeting in accordance with their instructions. To ensure that shareholders instructions have been recorded correctly, they would also receive a confirmation of their instructions in the mail. A special toll-free number will be available in case the information contained in the confirmation is incorrect. Shareholders of Limited Duration Government Income Fund have the opportunity to submit their voting instructions via the Internet by utilizing a program provided by a third-party vendor hired by Putnam Management, or by automated telephone service. The giving of a proxy in this manner will not affect your right to vote in person should you decide to attend the Meeting. To use the Internet, please access the Internet address listed on your proxy card and follow the - 35 - instructions on the Internet site. To record your voting instructions via automated telephone service, use the toll-free number listed on your proxy card. The Internet and automated telephone voting procedures are designed to authenticate shareholder identities, to allow shareholders to give their voting instructions, and to confirm that shareholders instructions have been recorded properly. Shareholders voting via the Internet should understand that there may be costs associated with electronic access, such as usage charges from Internet access providers and telephone companies, that must be borne by the shareholders. Limited Duration Government Income Funds Trustees have adopted a general policy of maintaining confidentiality in the voting of proxies. Consistent with that policy, your fund may solicit proxies from shareholders who have not voted their shares or who have abstained from voting, including brokers and nominees. Persons holding shares as nominees will, upon request, be reimbursed for their reasonable expenses in soliciting instructions from their principals. Limited Duration Government Income Fund has retained at its own expense Broadridge, 60 Research Road, Hingham, Mass. 02043-4393 to aid in the solicitation of instructions for nominee and registered accounts, for a fee not to exceed $2500.00 plus reasonable out-of-pocket expenses. The expenses of the preparation of proxy statements and related materials, including printing and delivery costs, are borne by Limited Duration Government Income Fund. Revocation of Proxies. Proxies, including proxies given by telephone or over the Internet, may be revoked at any time before they are voted either (i) by a written revocation received by the Clerk of Limited Duration Government Income Fund; (ii) by properly executing a later-dated proxy; (iii) by recording later-dated voting instructions by telephone or via the Internet; (iv) in the case of brokers or nominees, by submitting written instructions to your funds solicitation agent or the applicable record shareholder; or (v) by attending the Meeting and voting in person. Adjournment. If sufficient votes in favor of the proposal set forth in the Notice of a Meeting of Shareholders are not received by the time scheduled for the Meeting, or if the quorum required for the proposal has not been met, the persons named as proxies may propose adjournments of the Meeting for a period or periods of not more than 60 days in the aggregate to permit further solicitation of proxies. Any adjournment will require the affirmative vote of a majority of the votes cast on the question in person or by proxy at the session of the Meeting to be adjourned. The persons named as proxies will vote in favor of such adjournment those proxies that they are entitled to vote in favor of the proposal. They will vote against adjournment those proxies required to be voted against the proposal. Your fund pays the costs of any additional solicitation and of any adjourned session. The Trustees, including the Independent Trustees, have carefully reviewed the terms of the proposed merger and unanimously recommend approval of the proposed merger by shareholders of Limited Duration Government Income Fund. - 36 - APPENDIX A AGREEMENT AND PLAN OF REORGANIZATION This Agreement and Plan of Reorganization (the Agreement) is made as of June 4, 2007 in Boston, Massachusetts, by and between Putnam U.S. Government Income Trust, a Massachusetts business trust (Acquiring Fund) and Putnam Limited Duration Government Income Fund, a Massachusetts business trust (Acquired Fund). PLAN OF REORGANIZATION (a) Acquired Fund agrees to sell, assign, convey, transfer and deliver to Acquiring Fund on the Exchange Date (as defined in Section 6) all of its properties and assets existing at the Valuation Time (as defined in Section 4(g)). In consideration therefor, Acquiring Fund agrees, on the Exchange Date, to assume all of the liabilities of Acquired Fund existing at the Valuation Time and deliver to Acquired Fund (i) a number of full and fractional Class A shares of beneficial interest of Acquiring Fund (the Class A Merger Shares) having an aggregate net asset value equal to the value of the assets of Acquired Fund attributable to Class A shares of Acquired Fund transferred to Acquiring Fund on such date less the value of the liabilities of Acquired Fund attributable to Class A shares of Acquired Fund assumed by Acquiring Fund on such date, (ii) a number of full and fractional Class B shares of beneficial interest of Acquiring Fund (the Class B Merger Shares) having an aggregate net asset value equal to the value of the assets of Acquired Fund attributable to Class B shares of Acquired Fund transferred to Acquiring Fund on such date less the value of the liabilities of Acquired Fund attributable to Class B shares of Acquired Fund assumed by Acquiring Fund on such date, (iii) a number of full and fractional Class C shares of beneficial interest of Acquiring Fund (the Class C Merger Shares) having an aggregate net asset value equal to the value of the assets of Acquired Fund attributable to Class C shares of Acquired Fund transferred to Acquiring Fund on such date less the value of the liabilities of Acquired Fund attributable to Class C shares of Acquired Fund assumed by Acquiring Fund on such date, (iv) a number of full and fractional Class M shares of beneficial interest of Acquiring Fund (the Class M Merger Shares) having an aggregate net asset value equal to the value of the assets of Acquired Fund attributable to Class M shares of Acquired Fund transferred to Acquiring Fund on such date less the value of the liabilities of Acquired Fund attributable to Class M shares of Acquired Fund assumed by Acquiring Fund on such date, (v) a number of full and fractional Class R shares of beneficial interest of Acquiring Fund (the Class R Merger Shares) having an aggregate net asset value equal to the value of the assets of Acquired Fund attributable to Class R shares of Acquired Fund transferred to Acquiring Fund on such date less the value of the liabilities of Acquired Fund attributable to Class R shares of Acquired Fund assumed by Acquiring Fund on such date, and (vi) a number of full and fractional Class Y shares of beneficial interest of Acquiring Fund (the Class Y Merger Shares) having an aggregate net asset value equal to the value of the assets of Acquired Fund attributable to Class Y shares of Acquired Fund transferred to Acquiring Fund on such date less the value of the liabilities of Acquired Fund attributable to Class Y shares of Acquired Fund assumed by Acquiring Fund on such date. The Class A Merger Shares, Class B Merger Shares, Class C - 1 - Merger Shares, Class M Merger Shares, Class R Merger Shares, and Class Y Merger Shares are referred to collectively as the Merger Shares. The reorganization described in this Plan is intended to be a reorganization within the meaning of Section 368 of the Internal Revenue Code of 1986, as amended (the Code). Before the Exchange Date, Acquired Fund will declare and pay to its shareholders a dividend and/or other distribution in an amount such that it will have distributed all of its net investment income and capital gains as described in Section 8(l) hereof. (b) Upon consummation of the transactions described in paragraph (a) of this Agreement, Acquired Fund will distribute in complete liquidation to its Class A, Class B, Class C, Class M, Class R, and Class Y shareholders of record as of the Exchange Date the Class A, Class B, Class C, Class M, Class R, and Class Y Merger Shares, each shareholder being entitled to receive that proportion of Class A Merger Shares, Class B Merger Shares, Class C Merger Shares, Class M Merger Shares, Class R Merger Shares, or Class Y Merger Shares that the number of Class A, Class B, Class C, Class M, Class R, and Class Y shares of beneficial interest of Acquired Fund held by the shareholder bears to the number of Class A, Class B, Class C, Class M, Class R, or Class Y shares of Acquired Fund outstanding on such date. Certificates representing the Merger Shares will be issued only if the shareholder so requests. AGREEMENT Acquiring Fund and Acquired Fund agree as follows: 1. Representations and warranties of Acquiring Fund. Acquiring Fund represents and warrants to and agrees with Acquired Fund that: (a) Acquiring Fund is a business trust duly established and validly existing under the laws of The Commonwealth of Massachusetts, and has power to own all of its properties and assets and to carry out its obligations under this Agreement. Acquiring Fund is not required to qualify as a foreign association in any jurisdiction. Acquiring Fund has all necessary federal, state and local authorizations to carry on its business as now being conducted and to carry out this Agreement. (b) Acquiring Fund is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company, and its registration has not been revoked or rescinded and is in full force and effect. (c) A statement of assets and liabilities, statement of operations, statement of changes in net assets and schedule of investments (indicating their market values) of Acquiring Fund for the fiscal year ended September 30, 2006, audited by KPMG LLP, the Acquiring Funds independent registered public accounting firm, and an unaudited statement of assets and liabilities, statement of operations, statement of changes in net assets and schedule of investments (indicating their market values) of Acquiring Fund for the six months ended as - 2 - of March 31, 2007 have been furnished to Acquired Fund. The statements of assets and liabilities and schedules of investments fairly present the financial position of Acquiring Fund as of the dates thereof and the statements of operations and changes in net assets fairly reflect the results of its operations and changes in net assets for the periods covered thereby in conformity with U.S. generally accepted accounting principles. (d) The prospectus and statement of additional information dated January 30, 2007, previously furnished to Acquired Fund, as modified by any amendment or supplement thereto or any superseding prospectus or statement of additional information in respect thereof in effect before the Exchange Date, which will be furnished to Acquired Fund (collectively, the Acquiring Fund Prospectus), do not, as of the date hereof, and will not, as of the Exchange Date, contain any untrue statement of a material fact or omit to state a material fact required to be stated therein or necessary to make the statements therein not misleading; provided however, that Acquiring Fund makes no representation or warranty as to any information in the Acquiring Fund Prospectus that does not specifically relate to Acquiring Fund. (e) There are no material legal, administrative or other proceedings pending or, to the knowledge of Acquiring Fund, threatened against Acquiring Fund which assert liability or may, if successfully prosecuted to their conclusion, result in liability on the part of Acquiring Fund, other than as have been disclosed in the Acquiring Fund Prospectus or otherwise disclosed in writing to Acquired Fund. (f) Acquiring Fund has no known liabilities of a material nature, contingent or otherwise, other than those shown as belonging to it on its statement of assets and liabilities as of September 30, 2006 and those incurred in the ordinary course of Acquiring Funds business as an investment company since such date. (g) No consent, approval, authorization or order of any court or governmental authority is required for the consummation by Acquiring Fund of the transactions contemplated by this Agreement, except such as may be required under the Securities Act of 1933, as amended (the 1933 Act), the Securities Exchange Act of 1934, as amended (the 1934 Act), the 1940 Act, state securities or blue sky laws (which term as used herein will include the laws of the District of Columbia and of Puerto Rico) or the Hart-Scott-Rodino Antitrust Improvements Act of 1976 (the H-S-R Act). (h) The registration statement and any amendment thereto (including any post-effective amendment) (the Registration Statement) filed with the Securities and Exchange Commission (the Commission) by Acquiring Fund on Form N-14 relating to the Merger Shares issuable hereunder, and the proxy statement of Acquired Fund included therein (the Proxy Statement), on the effective date of the Registration Statement (i) will comply in all material respects with the provisions of the 1933 Act, the 1934 Act and the 1940 Act and the rules and regulations thereunder and (ii) will not contain any untrue statement of a material fact or omit to state a material fact required to be stated therein or necessary to make the statements therein not misleading; and at the time of the shareholders meeting referred to in Section 7(a) and at the Exchange Date, the prospectus contained in the - 2 - Registration Statement (the Prospectus), as amended or supplemented by any amendments or supplements filed or requested to be filed with the Commission by Acquired Fund, will not contain any untrue statement of a material fact or omit to state a material fact required to be stated therein or necessary to make the statements therein not misleading; provided however, that none of the representations and warranties in this subsection shall apply to statements in or omissions from the Registration Statement, the Prospectus or the Proxy Statement made in reliance upon and in conformity with information furnished by Acquired Fund for use in the Registration Statement, the Prospectus or the Proxy Statement. (i) There are no material contracts outstanding to which Acquiring Fund is a party, other than as disclosed in the Registration Statement, the Prospectus, or the Proxy Statement. (j) All of the issued and outstanding shares of beneficial interest of Acquiring Fund have been offered for sale and sold in conformity with all applicable federal securities laws. (k) Acquiring Fund is and will at all times through the Exchange Date qualify for taxation as a regulated investment company under Sections 851 and 852 of the Code. (l) Acquiring Fund has filed or will file all federal and state tax returns which, to the knowledge of Acquiring Funds officers, are required to be filed by Acquiring Fund and has paid or will pay all federal and state taxes shown to be due on said returns or on any assessments received by Acquiring Fund. All tax liabilities of Acquiring Fund have been adequately provided for on its books, and to the knowledge of Acquiring Fund, no tax deficiency or liability of Acquiring Fund has been asserted, and no question with respect thereto has been raised, by the Internal Revenue Service or by any state or local tax authority for taxes in excess of those already paid. As of the Exchange Date, Acquiring Fund is not under audit by the Internal Revenue Service or by any state or local tax authority for taxes in excess of those already paid. (m) The issuance of the Merger Shares pursuant to this Agreement will be in compliance with all applicable federal securities laws. (n) The Merger Shares to be issued to Acquired Fund have been duly authorized and, when issued and delivered pursuant to this Agreement, will be legally and validly issued and will be fully paid and nonassessable by Acquiring Fund, and no shareholder of Acquiring Fund will have any preemptive right of subscription or purchase in respect thereof. 2. Representations and warranties of Acquired Fund. Acquired Fund represents and warrants to and agrees with Acquiring Fund that: (a) Acquired Fund is a business trust duly established and validly existing under the laws of The Commonwealth of Massachusetts, and has power to own all of its properties and assets and to carry out its obligations under this Agreement. Acquired Fund is not required to qualify as a foreign association in any jurisdiction. Acquired Fund has all necessary federal, - 3 - state and local authorizations to carry on its business as now being conducted and to carry out this Agreement. (b) Acquired Fund is registered under the 1940 Act as an open-end management investment company, and its registration has not been revoked or rescinded and is in full force and effect. (c) A statement of assets and liabilities, statement of operations, statement of changes in net assets and schedule of investments (indicating their market values) of Acquired Fund for the fiscal year ended November 30, 2006, audited by KPMG LLP, the Acquired Funds independent registered public accounting firm, and an unaudited statement of assets and liabilities, statement of operations, statement of changes in net assets and schedule of investments (indicating their market values) of Acquired Fund for the six months ended as of May 31, 2007 have been furnished to Acquiring Fund. The statements of assets and liabilities and schedules of investments fairly present the financial position of Acquired Fund as of the dates thereof, and the statements of operations and changes in net assets fairly reflect the results of its operations and changes in net assets for the period covered thereby in conformity with U.S. generally accepted accounting principles. (d) The prospectus and statement of additional information dated March 30, 2007, previously furnished to Acquiring Fund, together with any amendment or supplement thereto or any superseding prospectus or statement of additional information in respect thereof in effect before the Exchange Date, which will be furnished to Acquiring Fund (collectively the Acquired Fund Prospectus), do not, as of the date hereof, and will not, as of the Exchange Date, contain any untrue statement of a material fact or omit to state a material fact required to be stated therein or necessary to make the statements therein not misleading; provided however, that Acquired Fund makes no representation or warranty as to any information in the Acquired Fund Prospectus that does not specifically relate to Acquired Fund. (e) There are no material legal, administrative or other proceedings pending or, to the knowledge of Acquired Fund, threatened against Acquired Fund which assert liability or may, if successfully prosecuted to their conclusion, result in liability on the part of Acquired Fund, other than as have been disclosed in the Acquired Fund Prospectus or otherwise disclosed in writing to the Acquiring Fund. (f) Acquired Fund has no known liabilities of a material nature, contingent or otherwise, other than those shown as belonging to it on its statement of assets and liabilities as of November 30, 2006 and those incurred in the ordinary course of Acquired Funds business as an investment company since such date. Before the Exchange Date, Acquired Fund will advise Acquiring Fund of all material liabilities, contingent or otherwise, incurred by it subsequent to November 30, 2006, whether or not incurred in the ordinary course of business. (g) No consent, approval, authorization or order of any court or governmental authority is required for the consummation by Acquired Fund of the transactions contemplated by this Agreement, except such as may be required under the 1933 Act, the 1934 Act, the 1940 Act, state securities or blue sky laws, or the H-S-R Act. - 4 - (h) The Registration Statement, the Prospectus and the Proxy Statement, on the effective date of the Registration Statement and insofar as they do not relate to Acquiring Fund (i) will comply in all material respects with the provisions of the 1933 Act, the 1934 Act and the 1940 Act and the rules and regulations thereunder and (ii) will not contain any untrue statement of a material fact or omit to state a material fact required to be stated therein or necessary to make the statements therein not misleading; and at the time of the shareholders meeting referred to in Section 7(a) and at the Exchange Date, the Prospectus, as amended or supplemented by any amendments or supplements filed or requested to be filed with the Commission by Acquiring Fund, will not contain any untrue statement of a material fact or omit to state a material fact required to be stated therein or necessary to make the statements therein not misleading; provided however, that the representations and warranties in this subsection shall apply only to statements of fact relating to Acquired Fund contained in the Registration Statement, the Prospectus or the Proxy Statement, or omissions to state in any thereof a material fact relating to Acquired Fund, as such Registration Statement, Prospectus and Proxy Statement shall be furnished to Acquired Fund in definitive form as soon as practicable following effectiveness of the Registration Statement and before any public distribution of the Prospectuses or Proxy Statements. (i) There are no material contracts outstanding to which Acquired Fund is a party, other than as are disclosed in the Acquired Funds Registration Statement (including any post-effective amendment) filed with the Commission or in the Acquired Funds Prospectus. (j) All of the issued and outstanding shares of beneficial interest of Acquired Fund have been offered for sale and sold in conformity with all applicable federal securities laws. (k) Acquired Fund is and will at all times through the Exchange Date qualify for taxation as a regulated investment company under Sections 851 and 852 of the Code. (l) Acquired Fund has filed or will file all federal and state tax returns which, to the knowledge of Acquired Funds officers, are required to be filed by Acquired Fund and has paid or will pay all federal and state taxes shown to be due on said returns or on any assessments received by Acquired Fund. All tax liabilities of Acquired Fund have been adequately provided for on its books, and to the knowledge of Acquired Fund, no tax deficiency or liability of Acquired Fund has been asserted, and no question with respect thereto has been raised, by the Internal Revenue Service or by any state or local tax authority for taxes in excess of those already paid. As of the Exchange Date, Acquired Fund is not under audit by the Internal Revenue Service or by any state or local tax authority for taxes in excess of those already paid. (m) At both the Valuation Time and the Exchange Date, Acquired Fund will have full right, power and authority to sell, assign, transfer and deliver the Investments (defined below) and any other assets and liabilities of Acquired Fund to be transferred to Acquiring Fund pursuant to this Agreement. At the Exchange Date, subject only to the delivery of the Investments and any such other assets and liabilities as contemplated by this Agreement, Acquiring Fund will acquire the Investments and any such other assets and liabilities subject to no encumbrances, liens or security interests whatsoever and without any restrictions upon the transfer thereof (except for restrictions previously disclosed to - 5 - Acquiring Fund by Acquired Fund). As used in this Agreement, the term Investments means Acquired Funds investments shown on the schedule of its investments as of November 30, 2006 referred to in Section 2(c) hereof, as supplemented with such changes as Acquired Fund makes and changes resulting from stock dividends, stock splits, mergers and similar corporate actions. (n) No registration under the 1933 Act of any of the Investments would be required if they were, as of the time of such transfer, the subject of a public distribution by either of Acquiring Fund or Acquired Fund, except as previously disclosed to Acquiring Fund by Acquired Fund. (o) At the Exchange Date, Acquired Fund will have sold such of its assets, if any, as may be necessary to ensure that, after giving effect to the acquisition of the assets of Acquired Fund pursuant to this Agreement, Acquiring Fund will remain in compliance with its investment restrictions as set forth in the Registration Statement. 3. Reorganization. (a) Subject to the requisite approval of the shareholders of Acquired Fund and to the other terms and conditions contained herein (including Acquired Funds obligation to distribute to its shareholders all of its net investment income and capital gains as described in Section 8(l) hereof), Acquired Fund agrees to sell, assign, convey, transfer and deliver to Acquiring Fund, and Acquiring Fund agrees to acquire from Acquired Fund, on the Exchange Date all of the Investments and all of the cash and other properties and assets of Acquired Fund, whether accrued or contingent (including cash received by Acquired Fund upon the liquidation by Acquired Fund of any investments purchased by Acquired Fund after November 30, 2006 and designated by Acquiring Fund as being unsuitable for it to acquire), in exchange for that number of Merger Shares provided for in Section 4 and the assumption by Acquiring Fund of all of the liabilities of Acquired Fund, whether accrued or contingent, existing at the Valuation Time. Pursuant to this Agreement, Acquired Fund will, as soon as practicable after the Exchange Date, distribute all of the Class A Merger Shares, Class B Merger Shares, Class C Merger Shares, Class M Merger Shares, Class R Merger Shares, and Class Y Merger Shares received by it to the Class A, Class B, Class C, Class M, Class R, and Class Y shareholders, respectively, of Acquired Fund, in complete liquidation of Acquired Fund. (b) As soon as practicable following the requisite approval of the shareholders of Acquired Fund, Acquired Fund will, at its expense, liquidate such of its portfolio securities as Acquiring Fund indicates it does not wish to acquire. This liquidation will be substantially completed before the Exchange Date, unless otherwise agreed by Acquired Fund and Acquiring Fund. (c) Acquired Fund agrees to pay or cause to be paid to Acquiring Fund any interest, cash or such dividends, rights and other payments received by it on or after the Exchange Date with respect to the Investments and other properties and assets of Acquired Fund, whether accrued or contingent, received by it on or after the Exchange Date. Any such distribution - 6 - will be deemed included in the assets transferred to Acquiring Fund at the Exchange Date and will not be separately valued unless the securities in respect of which such distribution is made have gone ex such distribution before the Valuation Time, in which case any such distribution which remains unpaid at the Exchange Date will be included in the determination of the value of the assets of Acquired Fund acquired by Acquiring Fund. 4. Exchange date; valuation time. On the Exchange Date, Acquiring Fund will deliver to Acquired Fund (i) a number of full and fractional Class A Merger Shares having an aggregate net asset value equal to the value of assets of Acquired Fund attributable to Class A shares of Acquired Fund transferred to Acquiring Fund on that date less the value of the liabilities of Acquired Fund attributable to the Class A shares of Acquired Fund assumed by Acquiring Fund on that date; (ii) a number of full and fractional Class B Merger Shares having an aggregate net asset value equal to the value of the assets of Acquired Fund attributable to Class B shares of Acquired Fund transferred to Acquiring Fund on that date less the value of the liabilities of Acquired Fund attributable to Class B shares of Acquired Fund assumed by Acquiring Fund on that date; (iii) a number of full and fractional Class C Merger Shares having an aggregate net asset value equal to the value of the assets of Acquired Fund attributable to Class C shares of Acquired Fund transferred to Acquiring Fund on that date less the value of the liabilities of Acquired Fund attributable to Class C shares of Acquired Fund assumed by Acquiring Fund on that date; (iv) a number of full and fractional Class M Merger Shares having an aggregate net asset value equal to the value of the assets of Acquired Fund attributable to Class M shares of Acquired Fund transferred to Acquiring Fund on that date less the value of the liabilities of Acquired Fund attributable to Class M shares of Acquired Fund assumed by Acquiring Fund on that date; (v) a number of full and fractional Class R Merger Shares having an aggregate net asset value equal to the value of the assets of Acquired Fund attributable to Class R shares of Acquired Fund transferred to Acquiring Fund on that date less the value of the liabilities of Acquired Fund attributable to Class R shares of Acquired Fund assumed by Acquiring Fund on that date; and (vi) a number of full and fractional Class Y Merger Shares having an aggregate net asset value equal to the value of the assets of Acquired Fund attributable to Class Y shares of Acquired Fund transferred to Acquiring Fund on that date less the value of the liabilities of Acquired Fund attributable to Class Y shares of Acquired Fund assumed by Acquiring Fund on that date. (a) The net asset value of the Merger Shares to be delivered to Acquired Fund, the value of the assets attributable to the Class A, Class B, Class C, Class M, Class R and Class Y shares of Acquired Fund and the value of the liabilities attributable to the Class A, Class B, Class C, Class M, Class R and Class Y shares of Acquired Fund to be assumed by Acquiring Fund will in each case be determined as of the Valuation Time. (b) The net asset value of the Class A Merger Shares, Class B Merger Shares, Class C Merger Shares, Class M Merger Shares, Class R Merger Shares and Class Y Merger Shares and the value of the assets and liabilities of the Class A, Class B, Class C, Class M, Class R and Class Y shares of Acquired Fund will be determined by Acquiring Fund, in cooperation with Acquired Fund, pursuant to procedures customarily used by Acquiring Fund in determining the fair market value of Acquiring Funds assets and liabilities. - 7 - (c) No adjustment will be made in the net asset value of either Acquired Fund or Acquiring Fund to take into account differences in realized and unrealized gains and losses. (d) The investment restrictions of Acquired Fund will be temporarily amended to the extent necessary to effect the transactions contemplated by this Agreement. (e) Acquiring Fund will issue the Merger Shares to Acquired Fund in six certificates registered in the name of Acquired Fund, one for Class A Merger Shares, one for Class B Merger Shares, one for Class C Merger Shares, one for Class M Merger Shares, one for Class R Merger Shares, and one for Class Y Merger Shares (excluding any fractional shares). Acquired Fund will distribute the Class A Merger Shares to the Class A shareholders of Acquired Fund by redelivering the certificate for Class A Merger Shares to Acquiring Funds transfer agent which will as soon as practicable set up open accounts for each Class A shareholder of Acquired Fund in accordance with written instructions furnished by Acquired Fund. Acquired Fund will distribute the Class B Merger Shares to the Class B shareholders of Acquired Fund by redelivering the certificate for Class B Merger Shares to Acquiring Funds transfer agent which will as soon as practicable set up open accounts for each Class B shareholder of Acquired Fund in accordance with written instructions furnished by Acquired Fund. Acquired Fund will distribute the Class C Merger Shares to the Class C shareholders of Acquired Fund by redelivering the certificate for Class C Merger Shares to Acquiring Funds transfer agent which will as soon as practicable set up open accounts for each Class C shareholder of Acquired Fund in accordance with written instructions furnished by Acquired Fund. Acquired Fund will distribute the Class M Merger Shares to the Class M shareholders of Acquired Fund by redelivering the certificate for Class M Merger Shares to Acquiring Funds transfer agent which will as soon as practicable set up open accounts for each Class M shareholder of Acquired Fund in accordance with written instructions furnished by Acquired Fund. Acquired Fund will distribute the Class R Merger Shares to the Class R shareholders of Acquired Fund by redelivering the certificate for Class R Merger Shares to Acquiring Funds transfer agent which will as soon as practicable set up open accounts for each Class R shareholder of Acquired Fund in accordance with written instructions furnished by Acquired Fund. Acquired Fund will distribute the Class Y Merger Shares to the Class Y shareholders of Acquired Fund by redelivering the certificate for Class Y Merger Shares to Acquiring Funds transfer agent which will as soon as practicable set up open accounts for each Class Y shareholder of Acquired Fund in accordance with written instructions furnished by Acquired Fund. Acquiring Fund will not permit any Acquired Fund shareholder holding share certificates as of the Exchange Date to receive dividends and other distributions on the Merger Shares (although such dividends and other distributions will be credited to the account of such shareholder), receive certificates representing the Merger Shares, or pledge the Merger Shares until such shareholder has surrendered his or her outstanding Acquired Fund certificates or, in the event of lost, stolen, or destroyed certificates, posted adequate bond. In the event that a shareholder is not permitted to receive dividends and other distributions on the Merger Shares as provided in the preceding sentence, Acquiring Fund will pay any such dividends or distributions in additional shares, notwithstanding any election such shareholder has made previously with respect to the payment, in cash or otherwise, of - 8 - dividends and distributions on shares of Acquired Fund. Acquired Fund will, at its expense, request the shareholders of Acquired Fund to surrender their outstanding Acquired Fund certificates, or post adequate bond, as the case may be. (f) Acquiring Fund will assume all liabilities of Acquired Fund, whether accrued or contingent, in connection with the acquisition of assets and subsequent dissolution of Acquired Fund or otherwise. (g) The Valuation Time is 4:00 p.m. Eastern time on November 16, 2007 or such earlier or later time and day as may be mutually agreed upon in writing by the parties (the Valuation Time). 5. Expenses, fees, etc. (a) All fees and expenses, including legal and accounting expenses, portfolio transfer taxes (if any) or other similar expenses incurred in connection with the consummation by Acquired Fund and Acquiring Fund of the transactions contemplated by this Agreement (together with the costs specified below, Expenses) will be allocated ratably between Acquiring Fund and Acquired Fund in proportion to their net assets as of the Valuation Time, except that (i) the costs of proxy materials and proxy solicitation will be borne by Acquired Fund, and (ii) the costs of liquidating such of Acquired Funds portfolio securities as Acquiring Fund shall indicate it does not wish to acquire before the Exchange Date shall be borne by Acquired Fund; and provided that such Expenses will in any event be paid by the party directly incurring such Expenses if and to the extent that the payment by the other party of such Expenses would result in the disqualification of Acquiring Fund or Acquired Fund, as the case may be, as a regulated investment company within the meaning of Section 851 of the Code. (b) In the event the transactions contemplated by this Agreement are not consummated by reason of Acquiring Funds being either unwilling or unable to go forward (other than by reason of the nonfulfillment or failure of any condition to Acquiring Funds obligations referred to in Section 8), or by reason of the nonfulfillment or failure of any condition to Acquired Funds obligations referred to in Section 9, Acquiring Fund will pay directly all reasonable fees and expenses incurred by Acquired Fund in connection with such transactions, including, without limitation, legal, accounting and filing fees. (c) In the event the transactions contemplated by this Agreement are not consummated by reason of Acquired Funds being either unwilling or unable to go forward (other than by reason of the nonfulfillment or failure of any condition to Acquired Funds obligations referred to in Section 9), or by reason of the nonfulfillment or failure of any condition to Acquiring Funds obligations referred to in Section 8, Acquired Fund will pay directly all reasonable fees and expenses incurred by Acquiring Fund in connection with such transactions, including without limitation legal, accounting and filing fees. (d) In the event the transactions contemplated by this Agreement are not consummated for any reason other than (i) Acquiring Funds or Acquired Funds being either unwilling or unable to go forward or (ii) the nonfulfillment or failure of any condition to Acquiring Funds or - 9 - Acquired Funds obligations referred to in Section 8 or Section 9 of this Agreement, then each of Acquiring Fund and Acquired Fund will bear all of its own expenses incurred in connection with such transactions. (e) Notwithstanding any other provisions of this Agreement, if for any reason the transactions contemplated by this Agreement are not consummated, no party shall be liable to the other party for any damages resulting therefrom, including without limitation consequential damages, except as specifically set forth above. 6. Exchange date. Delivery of the assets of Acquired Fund to be transferred, assumption of the liabilities of Acquired Fund to be assumed and the delivery of the Merger Shares to be issued shall be made at the offices of Ropes & Gray LLP, One International Place, Boston, Massachusetts, at 7:30 A.M. on the next full business day following the Valuation Time, or at such other time and date agreed to by Acquiring Fund and Acquired Fund, the date and time upon which such delivery is to take place being referred to herein as the Exchange Date. 7. Dissolution. (a) Acquired Fund agrees to call a meeting of its shareholders as soon as is practicable after the effective date of the Registration Statement for, among other things, the purpose of considering the matters contemplated by this Agreement. (b) Acquired Fund agrees that the liquidation and dissolution of Acquired Fund will be effected in the manner provided in the Agreement and Declaration of Trust of Acquired Fund in accordance with applicable law and that on and after the Exchange Date, Acquired Fund will not conduct any business except in connection with its liquidation and dissolution. (c) Acquiring Fund has, after the preparation and delivery to Acquiring Fund by Acquired Fund of a preliminary version of the Proxy Statement which was satisfactory to Acquiring Fund and to Ropes & Gray LLP for inclusion in the Registration Statement, filed the Registration Statement with the Commission. Each of Acquired Fund and Acquiring Fund will cooperate with the other, and each will furnish to the other the information relating to itself required by the 1933 Act, the 1934 Act and the 1940 Act and the rules and regulations thereunder set forth in the Registration Statement, including the Prospectus and the Proxy Statement. 8. Conditions to Acquiring Funds obligations. The obligations of Acquiring Fund hereunder are subject to the following conditions: (a) That this Agreement is adopted and the transactions contemplated hereby are approved by the affirmative vote of (i) at least a majority of the Trustees of Acquired Fund (including a majority of those Trustees who are not interested persons of Acquired Fund, as defined in Section 2(a)(19) of the 1940 Act); (ii) at least a majority of the Trustees of Acquiring Fund (including a majority of those Trustees who are not interested persons of Acquiring Fund, - 10 - as defined in Section 2(a)(19) of the 1940 Act); and (iii) at a duly constituted meeting, the lesser of (1) more than 50% of the outstanding shares of Acquired Fund or (2) 67% or more of the shares present if more than 50% of the outstanding shares of Acquired Fund are represented in person or by proxy. (b) That Acquired Fund will have furnished to Acquiring Fund a statement of Acquired Funds net assets, with values determined as provided in Section 4 of this Agreement, together with a list of Investments with their respective tax costs, all as of the Valuation Time, certified on Acquired Funds behalf by Acquired Funds President (or any Vice President) and Treasurer (or any Assistant or Associate Treasurer), and a certificate of both officers, dated the Exchange Date, to the effect that as of the Valuation Time and as of the Effective Date there has been no material adverse change in the financial position of Acquired Fund since November 30, 2006, other than changes in the Investments and other assets and properties since that date or changes in the market value of the Investments and other assets of Acquired Fund, changes due to net redemptions or changes due to dividends paid or losses from operations. (c) That Acquired Fund will have furnished to Acquiring Fund a statement, dated the Exchange Date, signed on behalf of Acquired Fund by Acquired Funds President (or any Vice President) and Treasurer (or any Assistant or Associate Treasurer) certifying that as of the Valuation Time and as of the Exchange Date all representations and warranties of Acquired Fund made in this Agreement are true and correct in all material respects as if made at and as of such dates, and that Acquired Fund has complied with all of the agreements and satisfied all of the conditions on its part to be performed or satisfied at or prior to each of such dates. (d) That Acquired Fund will have delivered to Acquiring Fund an agreed upon procedures letter from KPMG LLP dated the Exchange Date, setting forth findings of KPMG LLP pursuant to its performance of the agreed upon procedures set forth therein relating to managements assertions that (i) for the taxable period from December 1, 2006 to the Exchange Date, Acquired Fund qualified as a regulated investment company under the Code, (ii) as of the Exchange Date, Acquired Fund has no liability other than liabilities stated for federal or state income taxes and (iii) as of the Exchange Date, Acquired Fund has no liability for federal excise tax purposes under section 4982 of the Code. (e) That there is not any material litigation pending with respect to the matters contemplated by this Agreement. (f) That Acquiring Fund will have received an opinion of Ropes & Gray LLP, in form satisfactory to Acquiring Fund and dated the Exchange Date, to the effect that (i) Acquired Fund is a business trust duly established and validly existing under the laws of The Commonwealth of Massachusetts, and, to the knowledge of such counsel, is not required to qualify to do business as a foreign association in any jurisdiction except as may be required by state securities or blue sky laws, (ii) this Agreement has been duly authorized, executed, and delivered by Acquired Fund and, assuming that the Registration Statement, the Prospectus and the Proxy Statement comply with the 1933 Act, the 1934 Act and the 1940 - 11 - Act and assuming due authorization, execution and delivery of this Agreement by Acquiring Fund, is a valid and binding obligation of Acquired Fund, (iii) Acquired Fund has power to sell, assign, convey, transfer and deliver the assets contemplated hereby and, upon consummation of the transactions contemplated hereby in accordance with the terms of this Agreement, Acquired Fund will have duly sold, assigned, conveyed, transferred and delivered such assets to Acquiring Fund, (iv) the execution and delivery of this Agreement did not, and the consummation of the transactions contemplated hereby will not, violate Acquired Funds Agreement and Declaration of Trust, as amended, or Bylaws or any provision of any agreement known to such counsel to which Acquired Fund is a party or by which it is bound, it being understood that with respect to investment restrictions as contained in Acquired Funds Agreement and Declaration of Trust, Bylaws, then current prospectus or statement of additional information or the Registration Statement, such counsel may rely upon a certificate of an officer of Acquired Fund whose responsibility it is to advise Acquired Fund with respect to such matters, (v) no consent, approval, authorization or order of any court or governmental authority is required for the consummation by Acquired Fund of the transactions contemplated hereby, except such as have been obtained under the 1933 Act, the 1934 Act, the 1940 Act and such as may be required under state securities or blue sky laws and the H-S-R Act, and (vi) such other matters as Acquiring Fund may reasonably deem necessary or desirable. (g) That Acquiring Fund will have received an opinion of Ropes & Gray LLP dated the Exchange Date (which opinion would be based upon certain factual representations and subject to certain qualifications), to the effect that, while not free from doubt, on the basis of the existing provisions of the Code, current administrative rules and court decisions, generally for federal income tax purposes: (i) the acquisition by Acquiring Fund of substantially all of the assets of Acquired Fund solely in exchange for Merger Shares and the assumption by Acquiring Fund of liabilities of Acquired Fund followed by the distribution by Acquired Fund to its shareholders of Merger Shares in complete liquidation of Acquired Fund, all pursuant to the plan of reorganization, should constitute a reorganization within the meaning of Section 368(a) of the Code and Acquired Fund and Acquiring Fund should each be a party to a reorganization within the meaning of Section 368(b) of the Code, (ii) no gain or loss should be recognized by Acquiring Fund or its shareholders upon receipt of the Investments transferred to Acquiring Fund pursuant to this Agreement in exchange for the Merger Shares, (iii) the basis to Acquiring Fund of the Investments should be the same as the basis of the Investments in the hands of Acquired Fund immediately prior to such exchange, (iv) Acquiring Funds holding periods with respect to the Investments should include the respective periods for which the Investments were held by Acquired Fund, and (v) Acquiring Fund should succeed to and take into account the items of Acquired Fund described in Section 381(c) of the Code, subject to the conditions and limitations specified in Sections 381, 382, 383 and 384 of the Code and regulations thereunder. However, Ropes & Gray LLP will express no view with respect to the effect of the reorganization on any transferred asset as to which any unrealized gain or loss is required to be recognized at the end of a taxable year (or on the termination or transfer thereof) under federal income tax principles without reference to whether such a termination or transfer would otherwise be a taxable transaction. - 12 - (h) That the assets of Acquired Fund to be acquired by Acquiring Fund will include no assets which Acquiring Fund, by reason of charter limitations or of investment restrictions disclosed in the Registration Statement in effect on the Exchange Date, may not properly acquire. (i) That the Registration Statement will have become effective under the 1933 Act, and no stop order suspending such effectiveness will have been instituted or, to the knowledge of Acquiring Fund, threatened by the Commission. (j) That Acquiring Fund will have received from the Commission, any relevant state securities administrator, the Federal Trade Commission (the FTC) and the Department of Justice (the Department) such order or orders as Ropes & Gray LLP deems reasonably necessary or desirable under the 1933 Act, the 1934 Act, the 1940 Act, any applicable state securities or blue sky laws and the H-S-R Act in connection with the transactions contemplated hereby, and that all such orders will be in full force and effect. (k) That all proceedings taken by Acquired Fund in connection with the transactions contemplated by this Agreement and all documents incidental thereto are satisfactory in form and substance to Acquiring Fund and Ropes & Gray LLP. (l) That, before the Exchange Date, Acquired Fund declares a dividend or dividends which, together with all previous such dividends, has the effect of distributing to the shareholders of Acquired Fund (i) all of the excess of (X) Acquired Funds investment income excludable from gross income under Section 103 of the Code over (Y) Acquired Funds deductions disallowed under Sections 265 and 171 of the Code, (ii) all of Acquired Funds investment company taxable income (as defined in Section 852 of the Code) for its taxable years ending on or after November 30, 2006, and on or before the Exchange Date (computed in each case without regard to any deduction for dividends paid), and (iii) all of its net capital gain realized after reduction by any capital loss carryover in each of its taxable years ending on or after November 30, 2006, and on or before the Exchange Date. (m) That Acquired Funds custodian has delivered to Acquiring Fund a certificate identifying all of the assets of Acquired Fund held by such custodian as of the Valuation Time. (n) That Acquired Funds transfer agent has provided to Acquiring Fund (i) the originals or true copies of all of the records of Acquired Fund in the possession of such transfer agent as of the Exchange Date, (ii) a certificate setting forth the number of shares of Acquired Fund outstanding as of the Valuation Time, and (iii) the name and address of each holder of record of any such shares and the number of shares held of record by each such shareholder. (o) That all of the issued and outstanding shares of beneficial interest of Acquired Fund will have been offered for sale and sold in conformity with all applicable state securities or blue sky laws and, to the extent that any audit of the records of Acquired Fund or its transfer agent by Acquiring Fund or its agents will have revealed otherwise, either (i) Acquired Fund will have taken all actions that in the opinion of Acquiring Fund or its counsel are necessary to remedy any prior failure on the part of Acquired Fund to have offered for sale - 13 - and sold such shares in conformity with such laws or (ii) Acquired Fund shall have furnished (or caused to be furnished) surety, or deposited (or caused to be deposited) assets in escrow, for the benefit of Acquiring Fund in amounts sufficient and upon terms satisfactory, in the opinion of Acquiring Fund or its counsel, to indemnify Acquiring Fund against any expense, loss, claim, damage or liability whatsoever that may be asserted or threatened by reason of such failure on the part of Acquired Fund to have offered and sold such shares in conformity with such laws. (p) That Acquiring Fund will have received from KPMG LLP an agreed upon procedures letter addressed to Acquiring Fund dated as of the Exchange Date satisfactory in form and substance to Acquiring Fund setting forth the findings of KPMG LLP pursuant to its performance of the agreed upon procedures set forth therein relating to managements assertion that as of the Valuation Time the value of the assets of Acquired Fund to be exchanged for the Merger Shares has been determined in accordance with the provisions of Article 10, Section 5 of Acquiring Funds Bylaws pursuant to the procedures customarily utilized by Acquiring Fund in valuing its assets and issuing its shares. (q) That Acquired Fund will have executed and delivered to Acquiring Fund an instrument of transfer dated as of the Exchange Date pursuant to which Acquired Fund will assign, transfer and convey all of the assets and other property to Acquiring Fund at the Valuation Time in connection with the transactions contemplated by this Agreement. 9. Conditions to Acquired Funds obligations. The obligations of Acquired Fund hereunder shall be subject to the following conditions: (a) That this Agreement is adopted and the transactions contemplated hereby are approved by the affirmative vote of (i) at least a majority of the Trustees of Acquired Fund (including a majority of those Trustees who are not interested persons of Acquired Fund, as defined in Section 2(a)(19) of the 1940 Act); (ii) at least a majority of the Trustees of Acquiring Fund (including a majority of those Trustees who are not interested persons of Acquiring Fund, as defined in Section 2(a)(19) of the 1940 Act); and (iii) at a duly constituted meeting, the lesser of (1) more than 50% of the outstanding shares of Acquired Fund or (2) 67% or more of the shares present if more than 50% of the outstanding shares of Acquired Fund are represented in person or by proxy. (b) That Acquiring Fund will have furnished to Acquired Fund a statement of Acquiring Funds net assets, together with a list of portfolio holdings with values determined as provided in Section 4 of this Agreement, all as of the Valuation Time, certified on behalf of Acquiring Fund by Acquiring Funds President (or any Vice President) and Treasurer (or any Assistant or Associate Treasurer), and a certificate of both such officers, dated the Exchange Date, to the effect that as of the Valuation Time and as of the Exchange Date there has been no material adverse change in the financial position of Acquiring Fund since September 30, 2006, other than changes in its portfolio securities since that date, changes in the market value of its portfolio securities, changes due to net redemptions or changes due to dividends paid or losses from operations. - 14 - (c) That Acquiring Fund will have executed and delivered to Acquired Fund an Assumption of Liabilities dated as of the Exchange Date pursuant to which Acquiring Fund will assume all of the liabilities of Acquired Fund existing at the Valuation Time in connection with the transactions contemplated by this Agreement. (d) That Acquiring Fund will have furnished to Acquired Fund a statement, dated the Exchange Date, signed on behalf of Acquiring Fund by Acquiring Funds President (or any Vice President) and Treasurer (or any Assistant or Associate Treasurer) certifying that as of the Valuation Time and as of the Exchange Date all representations and warranties of Acquiring Fund made in this Agreement are true and correct in all material respects as if made at and as of such dates, and that Acquiring Fund has complied with all of the agreements and satisfied all of the conditions on its part to be performed or satisfied at or prior to each of such dates. (e) That there is not any material litigation pending or threatened with respect to the matters contemplated by this Agreement. (f) That Acquired Fund will have received an opinion of Ropes & Gray LLP, in form satisfactory to Acquired Fund and dated the Exchange Date, to the effect that (i) Acquiring Fund is a business trust duly established and validly existing in conformity with the laws of The Commonwealth of Massachusetts, and, to the knowledge of such counsel, is not required to qualify to do business as a foreign association in any jurisdiction except as may be required by state securities or blue sky laws, (ii) this Agreement has been duly authorized, executed and delivered by the Acquiring Fund, and, assuming that the Prospectus, the Registration Statement and the Proxy Statement comply with the 1933 Act, the 1934 Act and the 1940 Act and assuming due authorization, execution and delivery of this Agreement by Acquired Fund, is a valid and binding obligation of Acquiring Fund, (iii) the Merger Shares to be delivered to Acquired Fund as provided for by this Agreement are duly authorized and upon such delivery will be validly issued and will be fully paid and nonassessable by Acquiring Fund and no shareholder of Acquiring Fund has any preemptive right to subscription or purchase in respect thereof, (iv) the execution and delivery of this Agreement did not, and the consummation of the transactions contemplated hereby will not, violate the Acquiring Funds Agreement and Declaration of Trust, as amended, or Bylaws, or any provision of any agreement known to such counsel to which Acquiring Fund is a party or by which it is bound, it being understood that with respect to investment restrictions as contained in the Acquiring Funds Agreement and Declaration of Trust, Bylaws, then current prospectus or statement of additional information or the Registration Statement, such counsel may rely upon a certificate of an officer of Acquiring Fund whose responsibility it is to advise Acquiring Fund with respect to such matters, (v) no consent, approval, authorization or order of any court or governmental authority is required for the consummation by Acquiring Fund of the transactions contemplated herein, except such as have been obtained under the 1933 Act, the 1934 Act and the 1940 Act and such as may be required under state securities or blue sky laws and the H-S-R Act, and (vi) the Registration Statement has become effective under the 1933 Act, and to the best of the knowledge of such counsel, no stop order suspending the effectiveness of the Registration - 15 - Statement has been issued and no proceedings for that purpose have been instituted or are pending or contemplated under the 1933 Act. (g) That Acquired Fund will have received an opinion of Ropes & Gray LLP dated the Exchange Date (which opinion would be based upon certain factual representations and subject to certain qualifications), to the effect that, while not entirely free from doubt, on the basis of the existing provisions of the Code, current administrative rules and court decisions, for federal income tax purposes: (i) the acquisition by Acquiring Fund of substantially all of the assets of Acquired Fund solely in exchange for Merger Shares and the assumption by Acquiring Fund of liabilities of Acquired Fund followed by the distribution of Acquired Fund to its shareholders of Merger Shares in complete liquidation of Acquired Fund, all pursuant to the plan of reorganization, should constitute a reorganization within the meaning of Section 368(a) of the Code and Acquired Fund and Acquiring Fund should each be a party to a reorganization within the meaning of Section 368(b) of the Code, (ii) no gain or loss should be recognized by Acquired Fund upon the transfer of the Investments to Acquiring Fund and the assumption by Acquiring Fund of the liabilities of Acquired Fund, or upon the distribution of the Merger Shares by Acquired Fund to its shareholders, pursuant to this Agreement, (iii) no gain or loss should be recognized by the Acquired Fund shareholders on the exchange of their shares of the Acquired Fund for Merger Shares, (iv) the aggregate basis of the Merger Shares an Acquired Fund shareholder receives in connection with the transaction should be the same as the aggregate basis of his or her Acquired Fund shares exchanged therefor, and (v) an Acquired Fund shareholders holding period for his or her Merger Shares should be determined by including the period for which he or she held Acquired Fund shares exchanged therefor, provided that the shareholder held the Acquired Funds shares as a capital asset. However, Ropes & Gray LLP will express no view with respect to the effect of the reorganization on any transferred asset as to which any unrealized gain or loss is required to be recognized at the end of a taxable year (or on the termination or transfer thereof) under federal income tax principles without reference to whether such a termination or transfer would otherwise be a taxable transaction. (h) That all proceedings taken by or on behalf of Acquiring Fund in connection with the transactions contemplated by this Agreement and all documents incidental thereto will be satisfactory in form and substance to Acquired Fund and Ropes & Gray LLP. (i) That the Registration Statement is effective under the 1933 Act, and no stop order suspending such effectiveness shall have been instituted or, to the knowledge of Acquiring Fund, threatened by the Commission. (j) That Acquired Fund shall have received from the Commission, any relevant state securities administrator, the FTC and the Department such order or orders as Ropes & Gray LLP deems reasonably necessary or desirable under the 1933 Act, the 1934 Act, the 1940 Act, any applicable state securities or blue sky laws and the H-S-R Act in connection with the transactions contemplated hereby, and that all such orders shall be in full force and effect. 10. Indemnification. - 16 - (a) Acquired Fund agrees to indemnify and hold harmless, out of the assets of Acquired Fund but no other assets, Acquiring Fund, its trustees and its officers (for purposes of this subparagraph, the Indemnified Parties) against any and all expenses, losses, claims, damages and liabilities at any time imposed upon or reasonably incurred by any one or more of the Indemnified Parties in connection with, arising out of, or resulting from any claim, action, suit or proceeding in which any one or more of the Indemnified Parties may be involved or with which any one or more of the Indemnified Parties may be threatened by reason of any untrue statement or alleged untrue statement of a material fact relating to Acquired Fund contained in the Registration Statement, the Prospectus, the Proxy Statement, or any amendment or supplement to any of the foregoing, or arising out of or based upon the omission or alleged omission to state in any of the foregoing a material fact relating to Acquired Fund required to be stated therein or necessary to make the statements relating to Acquired Fund therein not misleading, including, without limitation, any amounts paid by any one or more of the Indemnified Parties in a reasonable compromise or settlement of any such claim, action, suit or proceeding, or threatened claim, action, suit or proceeding made with the consent of Acquired Fund. The Indemnified Parties will notify Acquired Fund in writing within ten days after the receipt by any one or more of the Indemnified Parties of any notice of legal process or any suit brought against or claim made against such Indemnified Party as to any matters covered by this Section 10(a). Acquired Fund shall be entitled to participate at its own expense in the defense of any claim, action, suit or proceeding covered by this Section 10(a), or, if it so elects, to assume at its expense by counsel satisfactory to the Indemnified Parties the defense of any such claim, action, suit or proceeding, and if Acquired Fund elects to assume such defense, the Indemnified Parties shall be entitled to participate in the defense of any such claim, action, suit or proceeding at their expense. Acquired Funds obligation under this Section 10(a) to indemnify and hold harmless the Indemnified Parties constitutes a guarantee of payment so that Acquired Fund will pay in the first instance any expenses, losses, claims, damages and liabilities required to be paid by it under this Section 10(a) without the necessity of the Indemnified Parties first paying the same. (b) Acquiring Fund agrees to indemnify and hold harmless, out of the assets of Acquiring Fund but no other assets, Acquired Fund, its trustees and its officers (for purposes of this subparagraph, the Indemnified Parties) against any and all expenses, losses, claims, damages and liabilities at any time imposed upon or reasonably incurred by any one or more of the Indemnified Parties in connection with, arising out of, or resulting from any claim, action, suit or proceeding in which any one or more of the Indemnified Parties may be involved or with which any one or more of the Indemnified Parties may be threatened by reason of any untrue statement or alleged untrue statement of a material fact relating to Acquiring Fund contained in the Registration Statement, the Prospectus, the Proxy Statement, or any amendment or supplement to any of the foregoing, or arising out of, or based upon, the omission or alleged omission to state in any of the foregoing a material fact relating to Acquiring Fund required to be stated therein or necessary to make the statements relating to Acquiring Fund therein not misleading, including without limitation any amounts paid by any one or more of the Indemnified Parties in a reasonable compromise or settlement of any such claim, action, suit or proceeding, or threatened claim, action, suit or - 17 - proceeding made with the consent of Acquiring Fund. The Indemnified Parties will notify Acquiring Fund in writing within ten days after the receipt by any one or more of the Indemnified Parties of any notice of legal process or any suit brought against or claim made against such Indemnified Party as to any matters covered by this Section 10(b). Acquiring Fund shall be entitled to participate at its own expense in the defense of any claim, action, suit or proceeding covered by this Section 10(b), or, if it so elects, to assume at its expense by counsel satisfactory to the Indemnified Parties the defense of any such claim, action, suit or proceeding, and, if Acquiring Fund elects to assume such defense, the Indemnified Parties shall be entitled to participate in the defense of any such claim, action, suit or proceeding at their own expense. Acquiring Funds obligation under this Section 10(b) to indemnify and hold harmless the Indemnified Parties constitutes a guarantee of payment so that Acquiring Fund will pay in the first instance any expenses, losses, claims, damages and liabilities required to be paid by it under this Section 10(b) without the necessity of the Indemnified Parties first paying the same. 11. No broker, etc. Each of Acquired Fund and Acquiring Fund represents that there is no person who has dealt with it who by reason of such dealings is entitled to any brokers or finders or other similar fee or commission arising out of the transactions contemplated by this Agreement. 12. Termination. Acquired Fund and Acquiring Fund may, by mutual consent of their trustees, terminate this Agreement, and Acquired Fund or Acquiring Fund, after consultation with counsel and by consent of their trustees or an officer authorized by such trustees, may waive any condition to their respective obligations hereunder. If the transactions contemplated by this Agreement have not been substantially completed by December 31, 2007, this Agreement shall automatically terminate on that date unless a later date is agreed to by Acquired Fund and Acquiring Fund. 13. Rule 145. Pursuant to Rule 145 under the 1933 Act, Acquiring Fund will, in connection with the issuance of any Merger Shares to any person who at the time of the transaction contemplated hereby is deemed to be an affiliate of a party to the transaction pursuant to Rule 145(c), cause to be affixed upon the certificates issued to such person (if any) a legend as follows: THESE SHARES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD OR OTHERWISE TRANSFERRED EXCEPT TO PUTNAM U.S. GOVERNMENT INCOME TRUST OR ITS PRINCIPAL UNDERWRITER UNLESS (i) A REGISTRATION STATEMENT WITH RESPECT THERETO IS EFFECTIVE UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (ii) IN THE OPINION OF COUNSEL REASONABLY SATISFACTORY TO PUTNAM U.S. GOVERNMENT INCOME TRUST SUCH REGISTRATION IS NOT REQUIRED. - 18 - and, further, Acquiring Fund will issue stop transfer instructions to Acquiring Funds transfer agent with respect to such shares. Acquired Fund will provide Acquiring Fund on the Exchange Date with the name of any Acquired Fund shareholder who is to the knowledge of Acquired Fund an affiliate of Acquired Fund on such date. 14. Covenants, etc. deemed material. All covenants, agreements, representations and warranties made under this Agreement and any certificates delivered pursuant to this Agreement shall be deemed to have been material and relied upon by each of the parties, notwithstanding any investigation made by them or on their behalf. 15. Sole agreement; amendments. This Agreement supersedes all previous correspondence and oral communications between the parties regarding the subject matter hereof, constitutes the only understanding with respect to such subject matter, may not be changed except by a letter of agreement signed by each party hereto, and shall be construed in accordance with and governed by the laws of The Commonwealth of Massachusetts. 16. Agreement and declaration of trust. Copies of the Agreements and Declarations of Trust of Acquired Fund and Acquiring Fund are on file with the Secretary of State of the Commonwealth of Massachusetts, and notice is hereby given that this instrument is executed by the Trustees or officers of each trust, respectively, as Trustees or officers and not individually and that the obligations of this instrument are not binding upon any of the Trustees, officers or shareholders of Acquired Fund or Acquiring Fund individually but are binding only upon the assets and property of Acquired Fund and Acquiring Fund, respectively. - 19 - This Agreement may be executed in any number of counterparts, each of which, when executed and delivered, shall be deemed to be an original. PUTNAM U.S. GOVERNMENT INCOME TRUST By: /s/ Jonathan S. Horwitz Jonathan S. Horwitz Senior Vice President and Treasurer PUTNAM LIMITED DURATION GOVERNMENT INCOME FUND By: /s/ Jonathan S. Horwitz Jonathan S. Horwitz Senior Vice President and Treasurer - 20 - Table of Contents (I) Questions and Answers Regarding Approval of the Merger 9 (II) Risk Factors 22 (III) Information about the Proposed Merger 23 (IV) Information about Voting and the Shareholder Meeting 32 Appendix A  Agreement and Plan of Reorganization A-1 [PUTNAM INVESTMENTS LOGO] The Putnam Funds One Post Office Square Boston, Massachusetts 02109 Toll-free 1-800-225-1581 The proxy ballot To vote by mail To vote by telephone To vote on the Web Read the proxy statement. Read the proxy statement and Read the proxy statement and have the proxy ballot at hand. have the proxy ballot at hand. Check the appropriate box on the reverse side. Call 1-888-221-0697. Go to http:// www.proxyweb.com/Putnam Sign and date the proxy ballot. Follow the automated telephone directions. Follow the instructions on the site. Return the proxy ballot in the envelope provided. There is no need for you to There is no need for you to return return your proxy ballot. your proxy ballot. PUTNAM LIMITED DURATION GOVERNMENT INCOME FUND By signing below, you as a Putnam fund shareholder appoint Trustees John A. Hill and Robert E. Patterson, and each of them separately, with power of substitution to each, to be your proxies. You are empowering them to vote your Putnam fund shares on your behalf at the meeting of the shareholders of Putnam Limited Duration Government Income Fund. The meeting will take place on November 1, 2007 at 11:00 a.m., Boston time, and may be adjourned to later times or dates. Your vote is being solicited on behalf of the Trustees. When you complete and sign the proxy ballot, the Trustees will vote exactly as you have indicated on the other side of this card. If you simply sign the proxy ballot, or don  t vote on a specific proposal, your shares will be automatically voted as the Trustees recommend. The Trustees are also authorized to vote at their discretion on any other matter that arises at the meeting or any postponement or adjournment of the meeting. MIS EDITS: # OF CHANGES / PRF 1 PRF 2 OK TO PRINT AS IS* * By signing this form you are authorizing MIS to print this form in its current state. SIGNATURE OF PERSON AUTHORIZING PRINTING DATE LABEL BELOW FOR MIS USE ONLY! PO# M-2649 PUTNAM LIMITED DURATION #150-159 PUTNAM INVESTMENTS # ORIGINAL 2-UP 08-10-07 JM DOREEN (PUTNAM LIMITED DURATION - 2007 DH) REVISION #1 8-15-07 KD Proposal Please place an X in the appropriate box using black or blue ink or number 2 pencil. Please do not use a fine point pen. If you do not mark the Proposal, your shares will be voted as the Trustees recommend. THE TRUSTEES RECOMMEND A VOTE FOR PROPOSAL 1. FOR AGAINST ABSTAIN 1. Approving an Agreement and Plan of Reorganization providing for the transfer of all of the assets of □ □ □ Putnam Limited Duration Government Income Fund (
